
	
		II
		Calendar No. 203
		112th CONGRESS
		1st Session
		S. 1720
		IN THE SENATE OF THE UNITED STATES
		
			October 17, 2011
			Mr. McCain (for himself,
			 Mr. Paul, Mr.
			 Portman, Mr. McConnell,
			 Mr. Chambliss, Mr. Coats, Mr.
			 Cochran, Mr. Crapo,
			 Mr. DeMint, Mr.
			 Grassley, Mr. Heller,
			 Mr. Hoeven, Mrs. Hutchison, Mr.
			 Inhofe, Mr. Isakson,
			 Mr. Johanns, Mr. Johnson of Wisconsin, Mr. Kirk, Mr.
			 Lee, Mr. Lugar,
			 Mr. Roberts, Mr. Rubio, Mr.
			 Toomey, Mr. Wicker,
			 Mr. Shelby, Mr.
			 Thune, Mr. Graham,
			 Mr. Vitter, Mr.
			 Enzi, Mr. Barrasso,
			 Mr. Blunt, Mr.
			 Boozman, Mr. Sessions,
			 Mr. Burr, and Mr. Moran) introduced the following bill; which was
			 read the first time
		
		
			October 18, 2011
			Read the second time and placed on the
			 calendar
		
		A BILL
		To provide American jobs through economic
		  growth.
	
	
		1.Short
			 title and table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Jobs Through Growth
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table
				of contents.
					DIVISION A—Spending Reform
					TITLE I—Balanced Budget Amendment to the Constitution
					Sec. 1101. Balanced Budget Amendment to the
				Constitution.
					TITLE II—Enhanced Rescission Authority
					Sec. 1201. Purposes.
					Sec. 1202. Rescissions of funding.
					Sec. 1203. Technical and conforming amendments.
					Sec. 1204. Amendments to Part A of the Impoundment Control
				Act.
					Sec. 1205. Expiration.
					DIVISION B—Tax Reform
					TITLE I—Tax Reform for Families and Small Businesses 
					Sec. 2101. Tax Reform for Families and Small
				Businesses.
					TITLE II—Tax reform for employers
					Sec. 2201. Reduction in corporate income tax rates and reform
				of business tax.
					TITLE III—Withholding Tax Relief Act of 2011
					Sec. 2301. Short title.
					Sec. 2302. Repeal of imposition of withholding on certain
				payments made to vendors by government entities.
					Sec. 2303. Rescission of unspent federal funds to offset loss
				in revenues.
					DIVISION C—Regulation Reform
					TITLE I—Repealing the Job-Killing Health Care Law Act
					Sec. 3101. Repeal of the job-killing health care law and health
				care-related provisions in the Health Care and Education Reconciliation Act of
				2010.
					Sec. 3102. Budgetary effects of this subtitle.
					TITLE II—Medical Care Access Protection Act of 2011
					Sec. 3201. Short title.
					Sec. 3202. Findings and purpose.
					Sec. 3203. Definitions.
					Sec. 3204. Encouraging speedy resolution of claims.
					Sec. 3205. Compensating patient injury.
					Sec. 3206. Maximizing patient recovery.
					Sec. 3207. Additional health benefits.
					Sec. 3208. Punitive damages.
					Sec. 3209. Authorization of payment of future damages to
				claimants in health care lawsuits.
					Sec. 3210. Effect on other laws.
					Sec. 3211. State flexibility and protection of states’
				rights.
					Sec. 3212. Applicability; effective date.
					TITLE III—Financial Takeover Repeal
					Sec. 3301. Repeal.
					TITLE IV—Regulations from the executive in need of Scrutiny
				(REINS Act)
					Sec. 3401. Short title.
					Sec. 3402. Findings and purpose.
					Sec. 3403. Congressional review of agency
				rulemaking.
					TITLE V—Regulation Moratorium and Jobs Preservation
				Act
					Sec. 3501. Short title.
					Sec. 3502. Definitions.
					Sec. 3503. Significant regulatory actions.
					Sec. 3504. Waivers.
					Sec. 3505. Judicial review.
					TITLE VI—Freedom from Restrictive Excessive Executive Demands and
				Onerous Mandates Act of 2011
					Sec. 3601. Short title.
					Sec. 3602. Findings.
					Sec. 3603. Including indirect economic impact in small entity
				analyses.
					Sec. 3604. Judicial review to allow small entities to challenge
				proposed regulations.
					Sec. 3605. Periodic review.
					Sec. 3606. Requiring small business review panels for
				additional agencies.
					Sec. 3607. Expanding the Regulatory Flexibility Act to agency
				guidance documents.
					Sec. 3608. Requiring the Internal Revenue Service to consider
				small entity impact.
					Sec. 3609. Reporting on enforcement actions relating to small
				entities.
					Sec. 3610. Requiring more detailed small entity
				analyses.
					Sec. 3611. Ensuring that agencies consider small entity impact
				during the rulemaking process.
					Sec. 3612. Additional powers of the Office of
				Advocacy.
					Sec. 3613. Funding and offsets.
					Sec. 3614. Technical and conforming amendments.
					TITLE VII—Unfunded Mandates Accountability Act
					Sec. 3701. Short title.
					Sec. 3702. Findings.
					Sec. 3703. Regulatory impact analyses for certain
				rules.
					Sec. 3704. Least burdensome option or explanation
				required.
					Sec. 3705. Inclusion of application to independent regulatory
				agencies.
					Sec. 3706. Judicial review.
					Sec. 3707. Effective date.
					TITLE VIII—Government Litigation Savings Act
					Sec. 3801. Short title.
					Sec. 3802. Modification of Equal Access to Justice
				provisions.
					Sec. 3803. GAO study.
					TITLE IX—Employment Protection Act of 2011
					Sec. 3901. Short title.
					Sec. 3902. Impacts of EPA regulatory activity on employment and
				economic activity.
					TITLE X—Farm Dust Regulation Prevention Act
					Sec. 3931. Short title.
					Sec. 3932. Nuisance dust.
					Sec. 3933. Temporary prohibition against revising any national
				ambient air quality standard applicable to coarse particulate
				matter.
					TITLE XI—National Labor Relations Board Reform
					Sec. 3951. Short title.
					Sec. 3952. Authority of the NLRB.
					Sec. 3953. Retroactivity.
					TITLE XII—Government Neutrality in Contracting Act
					Sec. 3971. Short title.
					Sec. 3972. Purposes.
					Sec. 3973. Preservation of open competition and Federal
				Government neutrality.
					TITLE XIII—Financial Regulatory Responsibility Act
					Sec. 3981. Short title.
					Sec. 3982. Definitions.
					Sec. 3983. Required regulatory analysis.
					Sec. 3984. Rule of construction.
					Sec. 3985. Public availability of data and regulatory
				analysis.
					Sec. 3986. Five-year regulatory impact analysis.
					Sec. 3987. Retrospective review of existing rules.
					Sec. 3988. Judicial review.
					Sec. 3989. Chief Economists Council.
					Sec. 3990. Conforming amendments.
					Sec. 3991. Other regulatory entities.
					Sec. 3992. Avoidance of duplicative or unnecessary
				analyses.
					Sec. 3993. Severability.
					TITLE XIV—Regulatory Responsibility for Our Economy
				Act
					Sec. 3994. Short title.
					Sec. 3995. Definitions.
					Sec. 3996. Agency requirements.
					Sec. 3997. Public participation.
					Sec. 3998. Integration and innovation.
					Sec. 3999. Flexible approaches.
					Sec. 3999A. Science.
					Sec. 3999B. Retrospective analyses of existing
				rules.
					TITLE XV—Reducing Regulatory Burdens Act
					Sec. 3999C. Short title.
					Sec. 3999D. Use of authorized pesticides.
					Sec. 3999E. Discharges of pesticides.
					DIVISION D—Domestic Energy Job Promotion
					TITLE I—Domestic Jobs, Domestic Energy, and Deficit Reduction
				Act
					Sec. 4101. Short title.
					Subtitle A—Outer Continental Shelf leasing
					Sec. 4111. Leasing program considered approved.
					Sec. 4112. Lease sales.
					Sec. 4113. Applications for permits to drill.
					Sec. 4114. Lease sales for certain areas.
					Subtitle B—Regulatory streamlining
					Sec. 4131. Commercial leasing program for oil shale resources
				on public land.
					Sec. 4132. Jurisdiction over covered energy
				projects.
					Sec. 4133. Environmental impact statements.
					Sec. 4134. Clean air regulation.
					Sec. 4135. Employment effects of actions under Clean Air
				Act.
					Sec. 4136. Endangered species.
					Sec. 4137. Reissuance of permits and leases.
					Sec. 4138. Central Valley Project.
					Sec. 4139. Beaufort Sea oil drilling project.
					Sec. 4140. Environmental legal fees.
					TITLE II—Jobs and Energy Permitting Act
					Sec. 4201. Short title.
					Sec. 4202. Air quality measurement.
					Sec. 4203. Outer Continental Shelf source.
					Sec. 4204. Permits.
					TITLE III—American Energy and Western Jobs Act
					Sec. 4301. Short title.
					Sec. 4302. Rescission of certain instruction
				memoranda.
					Sec. 4303. Amendments to the Mineral Leasing Act.
					Sec. 4304. Annual report on revenues generated from multiple
				use of public land.
					Sec. 4305. Federal onshore oil and natural gas production
				goal.
					Sec. 4306. Oil shale.
					TITLE IV—Mining Jobs Protection Act
					Sec. 4401. Short title.
					Sec. 4402. Permits for dredged or fill material.
					Sec. 4403. Review of permits.
					TITLE V—Energy Tax Prevention Act
					Sec. 4501. Short title.
					Sec. 4502. No regulation of emissions of greenhouse
				gases.
					Sec. 4503. Preserving one national standard for
				automobiles.
					TITLE VI—Repeal Restrictions on Government Use of Domestic
				Alternative Fuels
					Sec. 4601. Repeal of unnecessary barrier to domestic fuel
				production.
					TITLE VII—Public Lands Job Creation Act
					Sec. 4701. Short title.
					Sec. 4702. Review of certain Federal Register
				Notices.
					DIVISION E—Export promotion
					Sec. 5001. Short title.
					Sec. 5002. Renewal of trade promotion authority.
					Sec. 5003. Modification of standard for provisions that may be
				included in implementing bills.
				
			ASpending
			 Reform
			IBalanced Budget
			 Amendment to the Constitution
				1101.Balanced
			 Budget Amendment to the ConstitutionIt is the sense of Congress that S.J. Res 10
			 should be passed and submitted to the states for ratification not later than 90
			 days after the date of enactment of this Act.
				IIEnhanced
			 Rescission Authority
				1201.PurposesThe purpose of this title is to create an
			 optional fast-track procedure the President may use when submitting rescission
			 requests, which would lead to an up-or-down vote by Congress on the President’s
			 package of rescissions, without amendment.
				1202.Rescissions of fundingThe Impoundment Control Act of 1974 is
			 amended by striking part C and inserting the following:
					
						CExpedited consideration of proposed
				rescissions
							1021.Applicability and disclaimerThe rules, procedures, requirements, and
				definitions in this part apply only to executive and legislative actions
				explicitly taken under this part. They do not apply to actions taken under part
				B or to other executive and legislative actions not taken under this
				part.
							1022.DefinitionsIn this part:
								(1)The terms appropriations Act,
				budget authority, and new budget authority have the
				same meanings as in section 3 of the Congressional Budget Act of 1974.
								(2)The terms account,
				current year, CBO, and OMB have the same
				meanings as in section 250 of the Balanced Budget and Emergency Deficit Control
				Act of 1985 as in effect on September 30, 2002.
								(3)The term days of session shall
				be calculated by excluding weekends and national holidays. Any day during which
				a chamber of Congress is not in session shall not be counted as a day of
				session of that chamber. Any day during which neither chamber is in session
				shall not be counted as a day of session of Congress.
								(4)The term entitlement law means
				the statutory mandate or requirement of the United States to incur a financial
				obligation unless that obligation is explicitly conditioned on the
				appropriation in subsequent legislation of sufficient funds for that purpose,
				and the Supplemental Nutrition Assistance Program.
								(5)The term funding refers to new
				budget authority and obligation limits except to the extent that the funding is
				provided for entitlement law.
								(6)The term rescind means to
				eliminate or reduce the amount of enacted funding.
								(7)The terms withhold and
				withholding apply to any executive action or inaction that
				precludes the obligation of funding at a time when it would otherwise have been
				available to an agency for obligation. The terms do not include administrative
				or preparatory actions undertaken prior to obligation in the normal course of
				implementing budget laws.
								1023.Timing and packaging of rescission
				requests
								(a)TimingIf the President proposes that Congress
				rescind funding under the procedures in this part, OMB shall transmit a message
				to Congress containing the information specified in section 1024, and the
				message transmitting the proposal shall be sent to Congress not later than 45
				calendar days after the date of enactment of the funding.
								(b)Packaging and Transmittal of Requested
				RescissionsExcept as
				provided in subsection (c), for each piece of legislation that provides
				funding, the President shall request at most 1 package of rescissions and the
				rescissions in that package shall apply only to funding contained in that
				legislation. OMB shall deliver each message requesting a package of rescissions
				to the Secretary of the Senate if the Senate is not in session and to the Clerk
				of the House of Representatives if the House is not in session. OMB shall make
				a copy of the transmittal message publicly available, and shall publish in the
				Federal Register a notice of the message and information on how it can be
				obtained.
								(c)Special Packaging RulesAfter enactment of—
									(1)a joint resolution making continuing
				appropriations;
									(2)a supplemental appropriations bill;
				or
									(3)an omnibus appropriations bill;
									covering some or all of the
				activities customarily funded in more than 1 regular appropriations bill, the
				President may propose as many as 2 packages rescinding funding contained in
				that legislation, each within the 45-day period specified in subsection (a).
				OMB shall not include the same rescission in both packages, and, if the
				President requests the rescission of more than one discrete amount of funding
				under the jurisdiction of a single subcommittee, OMB shall include each of
				those discrete amounts in the same package.1024.Requests to rescind fundingFor each request to rescind funding under
				this part, the transmittal message shall—
								(1)specify—
									(A)the dollar amount to be rescinded;
									(B)the agency, bureau, and account from which
				the rescission shall occur;
									(C)the program, project, or activity within
				the account (if applicable) from which the rescission shall occur;
									(D)the amount of funding, if any, that would
				remain for the account, program, project, or activity if the rescission request
				is enacted; and
									(E)the reasons the President requests the
				rescission;
									(2)designate each separate rescission request
				by number; and
								(3)include proposed legislative language to
				accomplish the requested rescissions which may not include—
									(A)any changes in existing law, other than the
				rescission of funding; or
									(B)any supplemental appropriations, transfers,
				or reprogrammings.
									1025.Grants of and limitations on presidential
				authority
								(a)Presidential authority To withhold
				fundingNotwithstanding any
				other provision of law and if the President proposes a rescission of funding
				under this part, OMB may, subject to the time limits provided in subsection
				(c), temporarily withhold that funding from obligation.
								(b)Expedited Procedures Available only Once
				per BillThe President may
				not invoke the procedures of this part, or the authority to withhold funding
				granted by subsection (a), on more than 1 occasion for any Act providing
				funding.
								(c)Time LimitsOMB shall make available for obligation any
				funding withheld under subsection (a) on the earliest of—
									(1)the day on which the President determines
				that the continued withholding or reduction no longer advances the purpose of
				legislative consideration of the rescission request;
									(2)starting from the day on which OMB
				transmitted a message to Congress requesting the rescission of funding, 25
				calendar days in which the House of Representatives has been in session or 25
				calendar days in which the Senate has been in session, whichever occurs second;
				or
									(3)the last day after which the obligation of
				the funding in question can no longer be fully accomplished in a prudent manner
				before its expiration.
									(d)Deficit reduction
									(1)In generalFunds that are rescinded under this part
				shall be dedicated only to reducing the deficit or increasing the
				surplus.
									(2)Adjustment of levels in the concurrent
				resolution on the budgetNot
				later than 5 days after the date of enactment of an approval bill as provided
				under this part, the chairs of the Committees on the Budget of the Senate and
				the House of Representatives shall revise allocations and aggregates and other
				appropriate levels under the appropriate concurrent resolution on the budget to
				reflect the repeal or cancellation, and the applicable committees shall report
				revised suballocations pursuant to section 302(b), as appropriate.
									1026.Congressional consideration of rescission
				requests
								(a)Preparation of Legislation To Consider a
				Package of Expedited Rescission Requests
									(1)In generalIf the House of Representatives receives a
				package of expedited rescission requests, the Clerk shall prepare a House bill
				that only rescinds the amounts requested which shall read as follows:
									There are enacted the rescissions
				numbered [insert number or numbers] as set forth in the Presidential message of
				[insert date] transmitted under part C of the Impoundment Control Act of 1974
				as amended.
									(2)Exclusion procedureThe Clerk shall include in the bill each
				numbered rescission request listed in the Presidential package in question,
				except that the Clerk shall omit a numbered rescission request if the Chairman
				of the Committee on the Budget of the House, after consulting with the Chairman
				of the Committee on the Budget of the Senate, CBO, GAO, and the House and
				Senate committees that have jurisdiction over the funding, determines that the
				numbered rescission does not refer to funding or includes matter not permitted
				under a request to rescind funding.
									(b)Introduction and Referral of Legislation To
				Enact a Package of Expedited RescissionsThe majority leader or the minority leader
				of the House or Representatives, or a designee, shall (by request) introduce
				each bill prepared under subsection (a) not later than 4 days of session of the
				House after its transmittal, or, if no such bill is introduced within that
				period, any member of the House may introduce the required bill in the required
				form on the fifth or sixth day of session of the House after its transmittal.
				If such an expedited rescission bill is introduced in accordance with the
				preceding sentence, it shall be referred to the House committee of
				jurisdiction. A copy of the introduced House bill shall be transmitted to the
				Secretary of the Senate, who shall provide it to the Senate committee of
				jurisdiction.
								(c)House report and consideration of
				legislation To enact a package of expedited rescissionsThe House committee of jurisdiction shall
				report without amendment the bill referred to it under subsection (b) not more
				than 5 days of session of the House after the referral. The committee may order
				the bill reported favorably, unfavorably, or without recommendation. If the
				committee has not reported the bill by the end of the 5-day period, the
				committee shall be automatically discharged from further consideration of the
				bill and it shall be placed on the appropriate calendar.
								(d)House Motion To Proceed
									(1)In generalAfter a bill to enact an expedited
				rescission package has been reported or the committee of jurisdiction has been
				discharged under subsection (c), it shall be in order to move to proceed to
				consider the bill in the House. A Member who wishes to move to proceed to
				consideration of the bill shall announce that fact, and the motion to proceed
				shall be in order only during a time designated by the Speaker within the
				legislative schedule for the next calendar day of legislative session or the
				one immediately following it.
									(2)Failure to set timeIf the Speaker does not designate a time
				under paragraph (1), 3 or more calendar days of legislative session after the
				bill has been reported or discharged, it shall be in order for any Member to
				move to proceed to consider the bill.
									(3)ProcedureA motion to proceed under this subsection
				shall not be in order after the House has disposed of a prior motion to proceed
				with respect to that package of expedited rescissions. The previous question
				shall be considered as ordered on the motion to proceed, without intervening
				motion. A motion to reconsider the vote by which the motion to proceed has been
				disposed of shall not be in order.
									(4)Removal from calendarIf 5 calendar days of legislative session
				have passed since the bill was reported or discharged under this subsection and
				no Member has made a motion to proceed, the bill shall be removed from the
				calendar.
									(e)House Consideration
									(1)Considered as readA bill consisting of a package of
				rescissions under this part shall be considered as read.
									(2)Points of orderAll points of order against the bill are
				waived, except that a point of order may be made that 1 or more numbered
				rescissions included in the bill would enact language containing matter not
				requested by the President or not permitted under this part as part of that
				package. If the Presiding Officer sustains such a point of order, the numbered
				rescission or rescissions that would enact such language are deemed to be
				automatically stripped from the bill and consideration proceeds on the bill as
				modified.
									(3)Previous questionThe previous question shall be considered
				as ordered on the bill to its passage without intervening motion, except that 4
				hours of debate equally divided and controlled by a proponent and an opponent
				are allowed, as well as 1 motion to further limit debate on the bill.
									(4)Motion to reconsiderA motion to reconsider the vote on passage
				of the bill shall not be in order.
									(f)Senate Consideration
									(1)ReferralIf the House of Representatives approves a
				House bill enacting a package of rescissions, that bill as passed by the House
				shall be sent to the Senate and referred to the Senate committee of
				jurisdiction.
									(2)Committee actionThe committee of jurisdiction shall report
				without amendment the bill referred to it under this subsection not later than
				3 days of session of the Senate after the referral. The committee may order the
				bill reported favorably, unfavorably, or without recommendation.
									(3)DischargeIf the committee has not reported the bill
				by the end of the 3-day period, the committee shall be automatically discharged
				from further consideration of the bill and it shall be placed on the
				appropriate calendar.
									(4)Motion to proceedOn the following day and for 3 subsequent
				calendar days in which the Senate is in session, it shall be in order for any
				Senator to move to proceed to consider the bill in the Senate. Upon such a
				motion being made, it shall be deemed to have been agreed to and the motion to
				reconsider shall be deemed to have been laid on the table.
									(5)DebateDebate on the bill in the Senate under this
				subsection, and all debatable motions and appeals in connection therewith,
				shall not exceed 10 hours, equally divided and controlled in the usual form.
				Debate in the Senate on any debatable motion or appeal in connection with such
				a bill shall be limited to not more than 1 hour, to be equally divided and
				controlled in the usual form. A motion to further limit debate on such a bill
				is not debatable.
									(6)Motions not in orderA motion to amend such a bill or strike a
				provision from it is not in order. A motion to recommit such a bill is not in
				order.
									(g)Senate Point of OrderIt shall not be in order under this part
				for the Senate to consider a bill approved by the House enacting a package of
				rescissions under this part if any numbered rescission in the bill would enact
				matter not requested by the President or not permitted under this Act as part
				of that package. If a point of order under this subsection is sustained, the
				bill may not be considered under this
				part.
								.
				1203.Technical and conforming
			 amendments
					(a)Table of contentsSection 1(b) of the Congressional Budget
			 and Impoundment Control Act of 1974 is amended by striking the matter for part
			 C of title X and inserting the following:
						
							
								PART C—Expedited consideration of proposed rescissions
								Sec. 1021. Applicability and disclaimer.
								Sec. 1022. Definitions.
								Sec. 1023. Timing and packaging of rescission
				requests.
								Sec. 1024. Requests to rescind funding.
								Sec. 1025. Grants of and limitations on presidential
				authority.
								Sec. 1026. Congressional consideration of rescission
				requests.
							
							.
					(b)Temporary withholdingSection 1013(c) of the Impoundment Control
			 Act of 1974 is amended by striking section 1012 and inserting
			 section 1012 or section 1025.
					(c)Rulemaking
						(1)904(a)Section 904(a) of the Congressional Budget
			 Act of 1974 is amended by striking and 1017 and inserting
			 1017, and 1026.
						(2)904(d)(1)Section 904(d)(1) of the Congressional
			 Budget Act of 1974 is amended by striking 1017 and inserting
			 1017 or 1026.
						1204.Amendments to Part A of the Impoundment
			 Control Act
					(a)In generalPart A of the Impoundment Control Act of
			 1974 is amended by inserting at the end the following:
						
							1002.SeverabilityIf the judicial branch of the United States
				finally determines that 1 or more of the provisions of parts B or C violate the
				Constitution of the United States, the remaining provisions of those parts
				shall continue in
				effect.
							.
					(b)Table of contentsSection 1(b) of the Congressional Budget
			 and Impoundment Control Act of 1974 is amended by inserting at the end of the
			 matter for part A of title X the following:
						
							
								Sec. 1002.
				Severability.
							
							.
					1205.ExpirationPart C of the Impoundment Control Act of
			 1974 (as amended by this Act) shall expire on December 31, 2015.
				BTax
			 Reform
			ITax
			 Reform for Families and Small Businesses 
				2101.Tax Reform
			 for Families and Small Businesses
					(a)In
			 generalThe Committee on
			 Finance of the Senate and the Committee on Ways and Means of the House of
			 Representatives shall report legislation that will lower, consolidate, and
			 simplify the individual income tax system, with not more than 3 tax rates, the
			 highest being 25 percent. Such legislation shall be reported not later than 60
			 days after the date of the enactment of this Act and shall be revenue neutral
			 as scored by the Joint Committee on Taxation using a current policy
			 baseline.
					(b)Legislation
			 goalsSuch reported
			 legislation shall be required to achieve the following:
						(1)Reduced tax
			 liabilityLower the overall
			 tax burden for the majority of American individual taxpayers.
						(2)SimplificationClose tax loopholes and eliminate frivolous
			 deductions and certain tax credits, at the discretion of each Committee, in
			 order to reduce tax  expenditures and simplify the tax code.
						(3)ConsolidationProvide necessary changes in order to
			 consolidate the individual income tax system consistent with the tax rates
			 specified in subsection (a).
						(4)Standard
			 deduction and personal exemptionsRevise the amount provided for the standard
			 deduction and personal exemptions in conjunction with the elimination of
			 certain deductions and credits in order to reduce the overall tax liability of
			 the majority of American individual taxpayers.  
						(c)Additional
			 changesSuch Committees shall
			 include in such legislation any further changes to the individual income tax
			 system in order to ensure tax reductions and simplifications consistent with
			 the goals of this Act.
					IITax
			 reform for employers
				2201.Reduction in
			 corporate income tax rates and reform of business tax
					(a)In
			 generalThe Committee on
			 Finance of the Senate and the Committee on Ways and Means of the House of
			 Representatives shall report legislation that will lower, consolidate, and
			 simplify the corporate income tax system, with a top tax rate of 25 percent and
			 a consolidation of the system into 2 tax rates. Such legislation shall be
			 reported not later than 60 days after the date of the enactment of this Act and
			 shall be revenue neutral as scored by the Joint Committee on Taxation using a
			 current policy baseline.
					(b)Legislation
			 goalsSuch reported
			 legislation shall be required to achieve the following:
						(1)Reduced tax
			 liabilityLower the overall
			 tax rates for American corporations and businesses.
						(2)SimplificationClose tax loopholes and eliminate industry
			 specific deductions and certain tax credits, including the elimination of
			 industry specific taxes, at the discretion of each Committee, in order to
			 reduce tax  expenditures and simplify the tax code.
						(3)Territorial tax
			 systemEstablishment of a territorial tax system, including
			 strong incentives to repatriate overseas capital, in lieu of the current
			 worldwide tax system.
						(4)ConsolidationProvide necessary changes in order to
			 consolidate the corporate income tax system with a total of two tax rates, the
			 top tax rate of 25 percent and a lower tax rate as determined by the Committees
			 as specified in subsection (a).
						(c)Additional
			 changesSuch Committees shall
			 include in such legislation any further changes to the corporate income tax
			 system in order to ensure tax reductions and simplifications consistent with
			 the goals of this Act.
					IIIWithholding Tax
			 Relief Act of 2011
				2301.Short
			 titleThis title may be cited
			 as the Withholding Tax Relief Act of
			 2011.
				2302.Repeal of
			 imposition of withholding on certain payments made to vendors by government
			 entitiesThe amendment made by
			 section 511 of the Tax Increase Prevention and Reconciliation Act of 2005 is
			 repealed and the Internal Revenue Code of 1986 shall be applied as if such
			 amendment had never been enacted.
				2303.Rescission of
			 unspent federal funds to offset loss in revenues
					(a)In
			 GeneralNotwithstanding any other provision of law, of all
			 available unobligated funds, $39,000,000,000 in appropriated discretionary
			 funds are hereby permanently rescinded.
					(b)ImplementationThe
			 Director of the Office of Management and Budget shall determine and identify
			 from which appropriation accounts the rescission under subsection (a) shall
			 apply and the amount of such rescission that shall apply to each such account.
			 Not later than 60 days after the date of the enactment of this Act, the
			 Director of the Office of Management and Budget shall submit a report to the
			 Secretary of the Treasury and Congress of the accounts and amounts determined
			 and identified for rescission under the preceding sentence.
					(c)ExceptionThis
			 section shall not apply to the unobligated funds of the Department of Defense
			 or the Department of Veterans Affairs.
					CRegulation
			 Reform
			IRepealing the
			 Job-Killing Health Care Law Act
				3101.Repeal of the
			 job-killing health care law and health care-related provisions in the Health
			 Care and Education Reconciliation Act of 2010
					(a)Job-Killing
			 health care lawEffective as of the enactment of Public Law
			 111–148, such Act is repealed, and the provisions of law amended or repealed by
			 such Act are restored or revived as if such Act had not been enacted.
					(b)Health
			 care-Related provisions in the Health Care and Education Reconciliation Act of
			 2010Effective as of the enactment of the Health Care and
			 Education Reconciliation Act of 2010 (Public Law 111–152), title I and subtitle
			 B of title II of such Act are repealed, and the provisions of law amended or
			 repealed by such title or subtitle, respectively, are restored or revived as if
			 such title and subtitle had not been enacted.
					3102.Budgetary effects
			 of this subtitleThe budgetary
			 effects of this title, for the purpose of complying with the Statutory
			 Pay-As-You-Go Act of 2010, shall be determined by reference to the latest
			 statement titled Budgetary Effects of PAYGO Legislation for this
			 title, submitted for printing in the Congressional Record by the Chairman of
			 the Committee on the Budget of the House of Representatives, as long as such
			 statement has been submitted prior to the vote on passage of this title.
				IIMedical Care
			 Access Protection Act of 2011
				3201.Short
			 titleThis title may be cited
			 as the Medical Care Access Protection
			 Act of 2011 or the MCAP Act.
				3202.Findings and
			 purpose
					(a)Findings
						(1)Effect on
			 health care access and costsCongress finds that our current
			 civil justice system is adversely affecting patient access to health care
			 services, better patient care, and cost-efficient health care, in that the
			 health care liability system is a costly and ineffective mechanism for
			 resolving claims of health care liability and compensating injured patients,
			 and is a deterrent to the sharing of information among health care
			 professionals which impedes efforts to improve patient safety and quality of
			 care.
						(2)Effect on
			 interstate commerceCongress finds that the health care and
			 insurance industries are industries affecting interstate commerce and the
			 health care liability litigation systems existing throughout the United States
			 are activities that affect interstate commerce by contributing to the high
			 costs of health care and premiums for health care liability insurance purchased
			 by health care system providers.
						(3)Effect on
			 Federal spendingCongress finds that the health care liability
			 litigation systems existing throughout the United States have a significant
			 effect on the amount, distribution, and use of Federal funds because of—
							(A)the large number
			 of individuals who receive health care benefits under programs operated or
			 financed by the Federal Government;
							(B)the large number
			 of individuals who benefit because of the exclusion from Federal taxes of the
			 amounts spent to provide them with health insurance benefits; and
							(C)the large number
			 of health care providers who provide items or services for which the Federal
			 Government makes payments.
							(b)PurposeIt
			 is the purpose of this title is to implement reasonable, comprehensive, and
			 effective health care liability reforms designed to—
						(1)improve the
			 availability of health care services in cases in which health care liability
			 actions have been shown to be a factor in the decreased availability of
			 services;
						(2)reduce the
			 incidence of defensive medicine and lower the cost of health
			 care liability insurance, all of which contribute to the escalation of health
			 care costs;
						(3)ensure that
			 persons with meritorious health care injury claims receive fair and adequate
			 compensation, including reasonable noneconomic damages;
						(4)improve the
			 fairness and cost-effectiveness of our current health care liability system to
			 resolve disputes over, and provide compensation for, health care liability by
			 reducing uncertainty in the amount of compensation provided to injured
			 individuals; and
						(5)provide an
			 increased sharing of information in the health care system which will reduce
			 unintended injury and improve patient care.
						3203.DefinitionsIn this title:
					(1)Alternative
			 dispute resolution system; ADRThe term alternative dispute
			 resolution system or ADR means a system that provides for
			 the resolution of health care lawsuits in a manner other than through a civil
			 action brought in a State or Federal court.
					(2)ClaimantThe
			 term claimant means any person who brings a health care lawsuit,
			 including a person who asserts or claims a right to legal or equitable
			 contribution, indemnity or subrogation, arising out of a health care liability
			 claim or action, and any person on whose behalf such a claim is asserted or
			 such an action is brought, whether deceased, incompetent, or a minor.
					(3)Collateral
			 source benefitsThe term collateral source benefits
			 means any amount paid or reasonably likely to be paid in the future to or on
			 behalf of the claimant, or any service, product or other benefit provided or
			 reasonably likely to be provided in the future to or on behalf of the claimant,
			 as a result of the injury or wrongful death, pursuant to—
						(A)any State or
			 Federal health, sickness, income-disability, accident, or workers’ compensation
			 law;
						(B)any health,
			 sickness, income-disability, or accident insurance that provides health
			 benefits or income-disability coverage;
						(C)any contract or
			 agreement of any group, organization, partnership, or corporation to provide,
			 pay for, or reimburse the cost of medical, hospital, dental, or income
			 disability benefits; and
						(D)any other
			 publicly or privately funded program.
						(4)Compensatory
			 damagesThe term compensatory damages means
			 objectively verifiable monetary losses incurred as a result of the provision
			 of, use of, or payment for (or failure to provide, use, or pay for) health care
			 services or medical products, such as past and future medical expenses, loss of
			 past and future earnings, cost of obtaining domestic services, loss of
			 employment, and loss of business or employment opportunities, damages for
			 physical and emotional pain, suffering, inconvenience, physical impairment,
			 mental anguish, disfigurement, loss of enjoyment of life, loss of society and
			 companionship, loss of consortium (other than loss of domestic service),
			 hedonic damages, injury to reputation, and all other nonpecuniary losses of any
			 kind or nature. Such term includes economic damages and noneconomic damages, as
			 such terms are defined in this section.
					(5)Contingent
			 feeThe term contingent fee includes all
			 compensation to any person or persons which is payable only if a recovery is
			 effected on behalf of one or more claimants.
					(6)Economic
			 damagesThe term economic damages means objectively
			 verifiable monetary losses incurred as a result of the provision of, use of, or
			 payment for (or failure to provide, use, or pay for) health care services or
			 medical products, such as past and future medical expenses, loss of past and
			 future earnings, cost of obtaining domestic services, loss of employment, and
			 loss of business or employment opportunities.
					(7)Health care
			 goods or servicesThe term health care goods or
			 services means any goods or services provided by a health care
			 institution, provider, or by any individual working under the supervision of a
			 health care provider, that relates to the diagnosis, prevention, care, or
			 treatment of any human disease or impairment, or the assessment of the health
			 of human beings.
					(8)Health care
			 institutionThe term health care institution means
			 any entity licensed under Federal or State law to provide health care services
			 (including but not limited to ambulatory surgical centers, assisted living
			 facilities, emergency medical services providers, hospices, hospitals and
			 hospital systems, nursing homes, or other entities licensed to provide such
			 services).
					(9)Health care
			 lawsuitThe term health care lawsuit means any
			 health care liability claim concerning the provision of health care goods or
			 services affecting interstate commerce, or any health care liability action
			 concerning the provision of (or the failure to provide) health care goods or
			 services affecting interstate commerce, brought in a State or Federal court or
			 pursuant to an alternative dispute resolution system, against a health care
			 provider or a health care institution regardless of the theory of liability on
			 which the claim is based, or the number of claimants, plaintiffs, defendants,
			 or other parties, or the number of claims or causes of action, in which the
			 claimant alleges a health care liability claim.
					(10)Health care
			 liability actionThe term health care liability
			 action means a civil action brought in a State or Federal Court or
			 pursuant to an alternative dispute resolution system, against a health care
			 provider or a health care institution regardless of the theory of liability on
			 which the claim is based, or the number of plaintiffs, defendants, or other
			 parties, or the number of causes of action, in which the claimant alleges a
			 health care liability claim.
					(11)Health care
			 liability claimThe term health care liability claim
			 means a demand by any person, whether or not pursuant to ADR, against a health
			 care provider or health care institution, including third-party claims,
			 cross-claims, counter-claims, or contribution claims, which are based upon the
			 provision of, use of, or payment for (or the failure to provide, use, or pay
			 for) health care services, regardless of the theory of liability on which the
			 claim is based, or the number of plaintiffs, defendants, or other parties, or
			 the number of causes of action.
					(12)Health care
			 provider
						(A)In
			 generalThe term health care provider means any
			 person (including but not limited to a physician (as defined by section 1861(r)
			 of the Social Security Act (42 U.S.C. 1395x(r)), registered nurse, dentist,
			 podiatrist, pharmacist, chiropractor, or optometrist) required by State or
			 Federal law to be licensed, registered, or certified to provide health care
			 services, and being either so licensed, registered, or certified, or exempted
			 from such requirement by other statute or regulation.
						(B)Treatment of
			 certain professional associationsFor purposes of this Act, a
			 professional association that is organized under State law by an individual
			 physician or group of physicians, a partnership or limited liability
			 partnership formed by a group of physicians, a nonprofit health corporation
			 certified under State law, or a company formed by a group of physicians under
			 State law shall be treated as a health care provider under subparagraph
			 (A).
						(13)Malicious
			 intent to injureThe term malicious intent to injure
			 means intentionally causing or attempting to cause physical injury other than
			 providing health care goods or services.
					(14)Noneconomic
			 damagesThe term noneconomic damages means damages
			 for physical and emotional pain, suffering, inconvenience, physical impairment,
			 mental anguish, disfigurement, loss of enjoyment of life, loss of society and
			 companionship, loss of consortium (other than loss of domestic service),
			 hedonic damages, injury to reputation, and all other nonpecuniary losses of any
			 kind or nature.
					(15)Punitive
			 damagesThe term punitive damages means damages
			 awarded, for the purpose of punishment or deterrence, and not solely for
			 compensatory purposes, against a health care provider or health care
			 institution. Punitive damages are neither economic nor noneconomic
			 damages.
					(16)RecoveryThe
			 term recovery means the net sum recovered after deducting any
			 disbursements or costs incurred in connection with prosecution or settlement of
			 the claim, including all costs paid or advanced by any person. Costs of health
			 care incurred by the plaintiff and the attorneys’ office overhead costs or
			 charges for legal services are not deductible disbursements or costs for such
			 purpose.
					(17)StateThe
			 term State means each of the several States, the District of
			 Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American
			 Samoa, the Northern Mariana Islands, the Trust Territory of the Pacific
			 Islands, and any other territory or possession of the United States, or any
			 political subdivision thereof.
					3204.Encouraging
			 speedy resolution of claims
					(a)In
			 generalExcept as otherwise provided for in this section, the
			 time for the commencement of a health care lawsuit shall be 3 years after the
			 date of manifestation of injury or 1 year after the claimant discovers, or
			 through the use of reasonable diligence should have discovered, the injury,
			 whichever occurs first.
					(b)General
			 exceptionThe time for the commencement of a health care lawsuit
			 shall not exceed 3 years after the date of manifestation of injury unless the
			 tolling of time was delayed as a result of—
						(1)fraud;
						(2)intentional
			 concealment; or
						(3)the presence of a
			 foreign body, which has no therapeutic or diagnostic purpose or effect, in the
			 person of the injured person.
						(c)MinorsAn
			 action by a minor shall be commenced within 3 years from the date of the
			 alleged manifestation of injury except that if such minor is under the full age
			 of 6 years, such action shall be commenced within 3 years of the manifestation
			 of injury, or prior to the eighth birthday of the minor, whichever provides a
			 longer period. Such time limitation shall be tolled for minors for any period
			 during which a parent or guardian and a health care provider or health care
			 institution have committed fraud or collusion in the failure to bring an action
			 on behalf of the injured minor.
					(d)Rule 11
			 sanctionsWhenever a Federal or State court determines (whether
			 by motion of the parties or whether on the motion of the court) that there has
			 been a violation of Rule 11 of the Federal Rules of Civil Procedure (or a
			 similar violation of applicable State court rules) in a health care liability
			 action to which this Act applies, the court shall impose upon the attorneys,
			 law firms, or pro se litigants that have violated Rule 11 or are responsible
			 for the violation, an appropriate sanction, which shall include an order to pay
			 the other party or parties for the reasonable expenses incurred as a direct
			 result of the filing of the pleading, motion, or other paper that is the
			 subject of the violation, including a reasonable attorneys' fee. Such sanction
			 shall be sufficient to deter repetition of such conduct or comparable conduct
			 by others similarly situated, and to compensate the party or parties injured by
			 such conduct.
					3205.Compensating
			 patient injury
					(a)Unlimited
			 amount of damages for actual economic losses in health care
			 lawsuitsIn any health care lawsuit, nothing in this Act shall
			 limit the recovery by a claimant of the full amount of the available economic
			 damages, notwithstanding the limitation contained in subsection (b).
					(b)Additional
			 noneconomic damages
						(1)Health care
			 providersIn any health care lawsuit where final judgment is
			 rendered against a health care provider, the amount of noneconomic damages
			 recovered from the provider, if otherwise available under applicable Federal or
			 State law, may be as much as $250,000, regardless of the number of parties
			 other than a health care institution against whom the action is brought or the
			 number of separate claims or actions brought with respect to the same
			 occurrence.
						(2)Health care
			 institutions
							(A)Single
			 institutionIn any health care lawsuit where final judgment is
			 rendered against a single health care institution, the amount of noneconomic
			 damages recovered from the institution, if otherwise available under applicable
			 Federal or State law, may be as much as $250,000, regardless of the number of
			 parties against whom the action is brought or the number of separate claims or
			 actions brought with respect to the same occurrence.
							(B)Multiple
			 institutionsIn any health care lawsuit where final judgment is
			 rendered against more than one health care institution, the amount of
			 noneconomic damages recovered from each institution, if otherwise available
			 under applicable Federal or State law, may be as much as $250,000, regardless
			 of the number of parties against whom the action is brought or the number of
			 separate claims or actions brought with respect to the same occurrence, except
			 that the total amount recovered from all such institutions in such lawsuit
			 shall not exceed $500,000.
							(c)No discount of
			 award for noneconomic damagesIn any health care lawsuit—
						(1)an award for
			 future noneconomic damages shall not be discounted to present value;
						(2)the jury shall
			 not be informed about the maximum award for noneconomic damages under
			 subsection (b);
						(3)an award for
			 noneconomic damages in excess of the limitations provided for in subsection (b)
			 shall be reduced either before the entry of judgment, or by amendment of the
			 judgment after entry of judgment, and such reduction shall be made before
			 accounting for any other reduction in damages required by law; and
						(4)if separate
			 awards are rendered for past and future noneconomic damages and the combined
			 awards exceed the limitations described in subsection (b), the future
			 noneconomic damages shall be reduced first.
						(d)Fair share
			 ruleIn any health care lawsuit, each party shall be liable for
			 that party’s several share of any damages only and not for the share of any
			 other person. Each party shall be liable only for the amount of damages
			 allocated to such party in direct proportion to such party’s percentage of
			 responsibility. A separate judgment shall be rendered against each such party
			 for the amount allocated to such party. For purposes of this section, the trier
			 of fact shall determine the proportion of responsibility of each party for the
			 claimant’s harm.
					3206.Maximizing
			 patient recovery
					(a)Court
			 supervision of share of damages actually paid to claimants
						(1)In
			 generalIn any health care lawsuit, the court shall supervise the
			 arrangements for payment of damages to protect against conflicts of interest
			 that may have the effect of reducing the amount of damages awarded that are
			 actually paid to claimants.
						(2)Contingency
			 fees
							(A)In
			 generalIn any health care lawsuit in which the attorney for a
			 party claims a financial stake in the outcome by virtue of a contingent fee,
			 the court shall have the power to restrict the payment of a claimant’s damage
			 recovery to such attorney, and to redirect such damages to the claimant based
			 upon the interests of justice and principles of equity.
							(B)LimitationThe
			 total of all contingent fees for representing all claimants in a health care
			 lawsuit shall not exceed the following limits:
								(i)Forty percent of
			 the first $50,000 recovered by the claimant(s).
								(ii)Thirty-three and
			 one-third percent of the next $50,000 recovered by the claimant(s).
								(iii)Twenty-five
			 percent of the next $500,000 recovered by the claimant(s).
								(iv)Fifteen percent
			 of any amount by which the recovery by the claimant(s) is in excess of
			 $600,000.
								(b)Applicability
						(1)In
			 generalThe limitations in subsection (a) shall apply whether the
			 recovery is by judgment, settlement, mediation, arbitration, or any other form
			 of alternative dispute resolution.
						(2)MinorsIn
			 a health care lawsuit involving a minor or incompetent person, a court retains
			 the authority to authorize or approve a fee that is less than the maximum
			 permitted under this section.
						(c)Expert
			 witnesses
						(1)RequirementNo
			 individual shall be qualified to testify as an expert witness concerning issues
			 of negligence in any health care lawsuit against a defendant unless such
			 individual—
							(A)except as
			 required under paragraph (2), is a health care professional who—
								(i)is
			 appropriately credentialed or licensed in 1 or more States to deliver health
			 care services; and
								(ii)typically treats
			 the diagnosis or condition or provides the type of treatment under review;
			 and
								(B)can demonstrate
			 by competent evidence that, as a result of training, education, knowledge, and
			 experience in the evaluation, diagnosis, and treatment of the disease or injury
			 which is the subject matter of the lawsuit against the defendant, the
			 individual was substantially familiar with applicable standards of care and
			 practice as they relate to the act or omission which is the subject of the
			 lawsuit on the date of the incident.
							(2)Physician
			 reviewIn a health care lawsuit, if the claim of the plaintiff
			 involved treatment that is recommended or provided by a physician (allopathic
			 or osteopathic), an individual shall not be qualified to be an expert witness
			 under this subsection with respect to issues of negligence concerning such
			 treatment unless such individual is a physician.
						(3)Specialties and
			 subspecialtiesWith respect to a lawsuit described in paragraph
			 (1), a court shall not permit an expert in one medical specialty or
			 subspecialty to testify against a defendant in another medical specialty or
			 subspecialty unless, in addition to a showing of substantial familiarity in
			 accordance with paragraph (1)(B), there is a showing that the standards of care
			 and practice in the two specialty or subspecialty fields are similar.
						(4)LimitationThe
			 limitations in this subsection shall not apply to expert witnesses testifying
			 as to the degree or permanency of medical or physical impairment.
						3207.Additional
			 health benefits
					(a)In
			 generalThe amount of any damages received by a claimant in any
			 health care lawsuit shall be reduced by the court by the amount of any
			 collateral source benefits to which the claimant is entitled, less any
			 insurance premiums or other payments made by the claimant (or by the spouse,
			 parent, child, or legal guardian of the claimant) to obtain or secure such
			 benefits.
					(b)Preservation of
			 current lawWhere a payor of collateral source benefits has a
			 right of recovery by reimbursement or subrogation and such right is permitted
			 under Federal or State law, subsection (a) shall not apply.
					(c)Application of
			 provisionThis section shall apply to any health care lawsuit
			 that is settled or resolved by a fact finder.
					3208.Punitive
			 damages
					(a)Punitive
			 damages permitted
						(1)In
			 generalPunitive damages may, if otherwise available under
			 applicable State or Federal law, be awarded against any person in a health care
			 lawsuit only if it is proven by clear and convincing evidence that such person
			 acted with malicious intent to injure the claimant, or that such person
			 deliberately failed to avoid unnecessary injury that such person knew the
			 claimant was substantially certain to suffer.
						(2)Filing of
			 lawsuitNo demand for punitive damages shall be included in a
			 health care lawsuit as initially filed. A court may allow a claimant to file an
			 amended pleading for punitive damages only upon a motion by the claimant and
			 after a finding by the court, upon review of supporting and opposing affidavits
			 or after a hearing, after weighing the evidence, that the claimant has
			 established by a substantial probability that the claimant will prevail on the
			 claim for punitive damages.
						(3)Separate
			 proceedingAt the request of any party in a health care lawsuit,
			 the trier of fact shall consider in a separate proceeding—
							(A)whether punitive
			 damages are to be awarded and the amount of such award; and
							(B)the amount of
			 punitive damages following a determination of punitive liability.
							If a
			 separate proceeding is requested, evidence relevant only to the claim for
			 punitive damages, as determined by applicable State law, shall be inadmissible
			 in any proceeding to determine whether compensatory damages are to be
			 awarded.(4)Limitation
			 where no compensatory damages are awardedIn any health care
			 lawsuit where no judgment for compensatory damages is rendered against a
			 person, no punitive damages may be awarded with respect to the claim in such
			 lawsuit against such person.
						(b)Determining
			 amount of punitive damages
						(1)Factors
			 consideredIn determining the amount of punitive damages under
			 this section, the trier of fact shall consider only the following:
							(A)the severity of
			 the harm caused by the conduct of such party;
							(B)the duration of
			 the conduct or any concealment of it by such party;
							(C)the profitability
			 of the conduct to such party;
							(D)the number of
			 products sold or medical procedures rendered for compensation, as the case may
			 be, by such party, of the kind causing the harm complained of by the
			 claimant;
							(E)any criminal
			 penalties imposed on such party, as a result of the conduct complained of by
			 the claimant; and
							(F)the amount of any
			 civil fines assessed against such party as a result of the conduct complained
			 of by the claimant.
							(2)Maximum
			 awardThe amount of punitive damages awarded in a health care
			 lawsuit may not exceed an amount equal to two times the amount of economic
			 damages awarded in the lawsuit or $250,000, whichever is greater. The jury
			 shall not be informed of the limitation under the preceding sentence.
						(c)Liability of
			 health care providers
						(1)In
			 generalA health care
			 provider who prescribes, or who dispenses pursuant to a prescription, a drug,
			 biological product, or medical device approved by the Food and Drug
			 Administration, for an approved indication of the drug, biological product, or
			 medical device, shall not be named as a party to a product liability lawsuit
			 invoking such drug, biological product, or medical device and shall not be
			 liable to a claimant in a class action lawsuit against the manufacturer,
			 distributor, or product seller of such drug, biological product, or medical
			 device.
						(2)Medical
			 productThe term medical product means a drug or
			 device intended for humans. The terms drug and device
			 have the meanings given such terms in sections 201(g)(1) and 201(h) of the
			 Federal Food, Drug and Cosmetic Act (21 U.S.C. 321), respectively,
			 including any component or raw material used therein, but excluding health care
			 services.
						3209.Authorization
			 of payment of future damages to claimants in health care lawsuits
					(a)In
			 generalIn any health care lawsuit, if an award of future
			 damages, without reduction to present value, equaling or exceeding $50,000 is
			 made against a party with sufficient insurance or other assets to fund a
			 periodic payment of such a judgment, the court shall, at the request of any
			 party, enter a judgment ordering that the future damages be paid by periodic
			 payments in accordance with the Uniform Periodic Payment of Judgments Act
			 promulgated by the National Conference of Commissioners on Uniform State
			 Laws.
					(b)ApplicabilityThis
			 section applies to all actions which have not been first set for trial or
			 retrial before the effective date of this Act.
					3210.Effect on
			 other laws
					(a)General vaccine
			 injury
						(1)In
			 generalTo the extent that title XXI of the
			 Public Health Service Act establishes
			 a Federal rule of law applicable to a civil action brought for a
			 vaccine-related injury or death—
							(A)this Act shall
			 not affect the application of the rule of law to such an action; and
							(B)any rule of law
			 prescribed by this Act in conflict with a rule of law of such title XXI shall
			 not apply to such action.
							(2)ExceptionIf
			 there is an aspect of a civil action brought for a vaccine-related injury or
			 death to which a Federal rule of law under title XXI of the
			 Public Health Service Act does not
			 apply, then this Act or otherwise applicable law (as determined under this Act)
			 will apply to such aspect of such action.
						(b)Smallpox
			 vaccine injury
						(1)In
			 generalTo the extent that part C of title II of the
			 Public Health Service Act establishes
			 a Federal rule of law applicable to a civil action brought for a smallpox
			 vaccine-related injury or death—
							(A)this Act shall
			 not affect the application of the rule of law to such an action; and
							(B)any rule of law
			 prescribed by this Act in conflict with a rule of law of such part C shall not
			 apply to such action.
							(2)ExceptionIf
			 there is an aspect of a civil action brought for a smallpox vaccine-related
			 injury or death to which a Federal rule of law under part C of title II of the
			 Public Health Service Act does not
			 apply, then this Act or otherwise applicable law (as determined under this Act)
			 will apply to such aspect of such action.
						(c)Other Federal
			 lawExcept as provided in this section, nothing in this Act shall
			 be deemed to affect any defense available, or any limitation on liability that
			 applies to, a defendant in a health care lawsuit or action under any other
			 provision of Federal law.
					3211.State
			 flexibility and protection of states’ rights
					(a)Health care
			 lawsuitsThe provisions governing health care lawsuits set forth
			 in this Act shall preempt, subject to subsections (b) and (c), State law to the
			 extent that State law prevents the application of any provisions of law
			 established by or under this Act. The provisions governing health care lawsuits
			 set forth in this Act supersede chapter 171 of title 28, United States Code, to
			 the extent that such chapter—
						(1)provides for a
			 greater amount of damages or contingent fees, a longer period in which a health
			 care lawsuit may be commenced, or a reduced applicability or scope of periodic
			 payment of future damages, than provided in this Act; or
						(2)prohibits the
			 introduction of evidence regarding collateral source benefits.
						(b)Preemption of
			 certain State lawsNo provision of this Act shall be construed to
			 preempt any State law (whether effective before, on, or after the date of the
			 enactment of this Act) that specifies a particular monetary amount of
			 compensatory or punitive damages (or the total amount of damages) that may be
			 awarded in a health care lawsuit, regardless of whether such monetary amount is
			 greater or lesser than is provided for under this Act, notwithstanding section
			 5(a).
					(c)Protection of
			 state’s rights and other laws
						(1)In
			 generalAny issue that is not governed by a provision of law
			 established by or under this Act (including the State standards of negligence)
			 shall be governed by otherwise applicable Federal or State law.
						(2)Rule of
			 constructionNothing in this Act shall be construed to—
							(A)preempt or
			 supersede any Federal or State law that imposes greater procedural or
			 substantive protections (such as a shorter statute of limitations) for a health
			 care provider or health care institution from liability, loss, or damages than
			 those provided by this Act;
							(B)preempt or
			 supercede any State law that permits and provides for the enforcement of any
			 arbitration agreement related to a health care liability claim whether enacted
			 prior to or after the date of enactment of this Act;
							(C)create a cause of
			 action that is not otherwise available under Federal or State law; or
							(D)affect the scope
			 of preemption of any other Federal law.
							3212.Applicability;
			 effective dateThis title
			 shall apply to any health care lawsuit brought in a Federal or State court, or
			 subject to an alternative dispute resolution system, that is initiated on or
			 after the date of the enactment of this Act, except that any health care
			 lawsuit arising from an injury occurring prior to the date of enactment of this
			 title shall be governed by the applicable statute of limitations provisions in
			 effect at the time the injury occurred.
				IIIFinancial
			 Takeover Repeal
				3301.RepealThe Dodd-Frank Wall Street Reform and
			 Consumer Protection Act (Public Law 111–203) is repealed, and the provisions of
			 law amended by such Act are revived or restored as if such Act had not been
			 enacted.
				IVRegulations from
			 the executive in need of Scrutiny (REINS Act)
				3401.Short
			 titleThis title may be cited
			 as REINS
			 Act.
				3402.Findings and
			 purpose
					(a)FindingsCongress finds the following:
						(1)Section 1 of
			 article I of the United States Constitution grants all legislative powers to
			 Congress.
						(2)Over time,
			 Congress has excessively delegated its constitutional charge while failing to
			 conduct appropriate oversight and retain accountability for the content of the
			 laws it passes.
						(3)By requiring a
			 vote in Congress, this Act will result in more carefully drafted and detailed
			 legislation, an improved regulatory process, and a legislative branch that is
			 truly accountable to the people of the United States for the laws imposed upon
			 them.
						(b)PurposeThe purpose of this Act is to increase
			 accountability for and transparency in the Federal regulatory process.
					3403.Congressional
			 review of agency rulemakingChapter 8 of title 5, United States Code, is
			 amended to read as follows:
					
						8Congressional Review of Agency
				Rulemaking
							
								Sec.
								801. Congressional review.
								802. Congressional approval procedure for major
				  rules.
								803. Congressional disapproval procedure for nonmajor
				  rules.
								804. Definitions.
								805. Judicial review.
								806. Exemption for monetary policy.
								807. Effective date of certain rules.
							
							801.Congressional review
								(a)(1)(A)Before a rule may take effect, the Federal
				agency promulgating such rule shall submit to each House of the Congress and to
				the Comptroller General a report containing—
											(i)a copy of the rule;
											(ii)a
				concise general statement relating to the rule;
											(iii)a classification of the rule as a major or
				nonmajor rule, including an explanation of the classification specifically
				addressing each criteria for a major rule contained within sections 804(2)(A),
				804(2)(B), and 804(2)(C);
											(iv)a list of any other related
				regulatory actions intended to implement the same statutory provision or
				regulatory objective as well as the individual and aggregate economic effects
				of those actions; and
											(v)the proposed effective date of the
				rule.
											(B)On the date of the submission of the report
				under subparagraph (A), the Federal agency promulgating the rule shall submit
				to the Comptroller General and make available to each House of Congress—
											(i)a complete copy of the cost-benefit
				analysis of the rule, if any;
											(ii)the agency’s actions pursuant to title 5 of
				the United States Code, sections 603, 604, 605, 607, and 609;
											(iii)the agency’s actions pursuant to title 2 of
				the United States Code, sections 1532, 1533, 1534, and 1535; and
											(iv)any other relevant information or
				requirements under any other Act and any relevant Executive orders.
											(C)Upon receipt of a report submitted under
				subparagraph (A), each House shall provide copies of the report to the chairman
				and ranking member of each standing committee with jurisdiction under the rules
				of the House of Representatives or the Senate to report a bill to amend the
				provision of law under which the rule is issued.
										(2)(A)The Comptroller General shall provide a
				report on each major rule to the committees of jurisdiction by the end of 15
				calendar days after the submission or publication date as provided in section
				802(b)(2). The report of the Comptroller General shall include an assessment of
				the agency’s compliance with procedural steps required by paragraph
				(1)(B).
										(B)Federal agencies shall cooperate with the
				Comptroller General by providing information relevant to the Comptroller
				General’s report under subparagraph (A).
										(3)A
				major rule relating to a report submitted under paragraph (1) shall take effect
				upon enactment of a joint resolution of approval described in section 802 or as
				provided for in the rule following enactment of a joint resolution of approval
				described in section 802, whichever is later.
									(4)A
				nonmajor rule shall take effect as provided by section 803 after submission to
				Congress under paragraph (1).
									(5)If a joint resolution of approval relating
				to a major rule is not enacted within the period provided in subsection (b)(2),
				then a joint resolution of approval relating to the same rule may not be
				considered under this chapter in the same Congress by either the House of
				Representatives or the Senate.
									(b)(1)A major rule shall not take effect unless
				the Congress enacts a joint resolution of approval described under section
				802.
									(2)If a joint resolution described in
				subsection (a) is not enacted into law by the end of 70 session days or
				legislative days, as applicable, beginning on the date on which the report
				referred to in section 801(a)(1)(A) is received by Congress (excluding days
				either House of Congress is adjourned for more than 3 days during a session of
				Congress), then the rule described in that resolution shall be deemed not to be
				approved and such rule shall not take effect.
									(c)(1)Notwithstanding any other provision of this
				section (except subject to paragraph (3)), a major rule may take effect for one
				90-calendar-day period if the President makes a determination under paragraph
				(2) and submits written notice of such determination to the Congress.
									(2)Paragraph (1) applies to a determination
				made by the President by Executive order that the major rule should take effect
				because such rule is—
										(A)necessary because of an imminent threat to
				health or safety or other emergency;
										(B)necessary for the enforcement of criminal
				laws;
										(C)necessary for national security; or
										(D)issued pursuant to any statute implementing
				an international trade agreement.
										(3)An exercise by the President of the
				authority under this subsection shall have no effect on the procedures under
				section 802.
									(d)(1)In addition to the opportunity for review
				otherwise provided under this chapter, in the case of any rule for which a
				report was submitted in accordance with subsection (a)(1)(A) during the period
				beginning on the date occurring—
										(A)in the case of the Senate, 60 session days,
				or
										(B)in the case of the House of
				Representatives, 60 legislative days,
										before the date the Congress is
				scheduled to adjourn a session of Congress through the date on which the same
				or succeeding Congress first convenes its next session, sections 802 and 803
				shall apply to such rule in the succeeding session of Congress.(2)(A)In applying sections 802 and 803 for
				purposes of such additional review, a rule described under paragraph (1) shall
				be treated as though—
											(i)such rule were published in the Federal
				Register on—
												(I)in the case of the Senate, the 15th session
				day, or
												(II)in the case of the House of
				Representatives, the 15th legislative day,
												after the succeeding session of Congress
				first convenes; and(ii)a
				report on such rule were submitted to Congress under subsection (a)(1) on such
				date.
											(B)Nothing in this paragraph shall be
				construed to affect the requirement under subsection (a)(1) that a report shall
				be submitted to Congress before a rule can take effect.
										(3)A
				rule described under paragraph (1) shall take effect as otherwise provided by
				law (including other subsections of this section).
									802.Congressional approval procedure for major
				rules
								(a)For purposes of this section, the term
				joint resolution means only a joint resolution introduced on or
				after the date on which the report referred to in section 801(a)(1)(A) is
				received by Congress (excluding days either House of Congress is adjourned for
				more than 3 days during a session of Congress), the matter after the resolving
				clause of which is as follows: That Congress approves the rule submitted
				by the _ _ relating to _ _. (The blank spaces being appropriately
				filled in).
									(1)In the House, the majority leader of the
				House of Representatives (or his designee) and the minority leader of the House
				of Representatives (or his designee) shall introduce such joint resolution
				described in subsection (a) (by request), within 3 legislative days after
				Congress receives the report referred to in section 801(a)(1)(A).
									(2)In the Senate, the
				majority leader of the Senate (or his designee) and the minority leader of the
				Senate (or his designee) shall introduce such joint resolution described in
				subsection (a) (by request), within 3 session days after Congress receives the
				report referred to in section 801(a)(1)(A).
									(b)(1)A joint resolution described in subsection
				(a) shall be referred to the committees in each House of Congress with
				jurisdiction under the rules of the House of Representatives or the Senate to
				report a bill to amend the provision of law under which the rule is
				issued.
									(2)For purposes of this section, the term
				submission date means the date on which the Congress receives the
				report submitted under section 801(a)(1).
									(c)In the Senate, if the committee or
				committees to which a joint resolution described in subsection (a) has been
				referred have not reported it at the end of 15 session days after its
				introduction, such committee or committees shall be automatically discharged
				from further consideration of the resolution and it shall be placed on the
				calendar. A vote on final passage of the resolution shall be taken on or before
				the close of the 15th session day after the resolution is reported by the
				committee or committees to which it was referred, or after such committee or
				committees have been discharged from further consideration of the
				resolution.
								(d)(1)In the Senate, when the committee or
				committees to which a joint resolution is referred have reported, or when a
				committee or committees are discharged (under subsection (c)) from further
				consideration of a joint resolution described in subsection (a), it is at any
				time thereafter in order (even though a previous motion to the same effect has
				been disagreed to) for a motion to proceed to the consideration of the joint
				resolution, and all points of order against the joint resolution (and against
				consideration of the joint resolution) are waived. The motion is not subject to
				amendment, or to a motion to postpone, or to a motion to proceed to the
				consideration of other business. A motion to reconsider the vote by which the
				motion is agreed to or disagreed to shall not be in order. If a motion to
				proceed to the consideration of the joint resolution is agreed to, the joint
				resolution shall remain the unfinished business of the Senate until disposed
				of.
									(2)In the Senate, debate on the joint
				resolution, and on all debatable motions and appeals in connection therewith,
				shall be limited to not more than 2 hours, which shall be divided equally
				between those favoring and those opposing the joint resolution. A motion to
				further limit debate is in order and not debatable. An amendment to, or a
				motion to postpone, or a motion to proceed to the consideration of other
				business, or a motion to recommit the joint resolution is not in order.
									(3)In the Senate, immediately following the
				conclusion of the debate on a joint resolution described in subsection (a), and
				a single quorum call at the conclusion of the debate if requested in accordance
				with the rules of the Senate, the vote on final passage of the joint resolution
				shall occur.
									(4)Appeals from the decisions of the Chair
				relating to the application of the rules of the Senate to the procedure
				relating to a joint resolution described in subsection (a) shall be decided
				without debate.
									(e)(1)In the House of Representatives, if the
				committee or committees to which a joint resolution described in subsection (a)
				has been referred have not reported it at the end of 15 legislative days after
				its introduction, such committee or committees shall be automatically
				discharged from further consideration of the resolution and it shall be placed
				on the appropriate calendar. A vote on final passage of the resolution shall be
				taken on or before the close of the 15th legislative day after the resolution
				is reported by the committee or committees to which it was referred, or after
				such committee or committees have been discharged from further consideration of
				the resolution.
									(2)(A)A motion in the House of Representatives to
				proceed to the consideration of a resolution shall be privileged and not
				debatable. An amendment to the motion shall not be in order, nor shall it be in
				order to move to reconsider the vote by which the motion is agreed to or
				disagreed to.
										(B)Debate in the House of Representatives on a
				resolution shall be limited to not more than two hours, which shall be divided
				equally between those favoring and those opposing the resolution. A motion to
				further limit debate shall not be debatable. No amendment to, or motion to
				recommit, the resolution shall be in order. It shall not be in order to
				reconsider the vote by which a resolution is agreed to or disagreed to.
										(C)Motions to postpone, made in the House of
				Representatives with respect to the consideration of a resolution, and motions
				to proceed to the consideration of other business, shall be decided without
				debate.
										(D)All appeals from the decisions of the Chair
				relating to the application of the Rules of the House of Representatives to the
				procedure relating to a resolution shall be decided without debate.
										(f)If, before the passage by one House of a
				joint resolution of that House described in subsection (a), that House receives
				from the other House a joint resolution described in subsection (a), then the
				following procedures shall apply with respect to a joint resolution described
				in subsection (a) of the House receiving the joint resolution—
									(1)the procedure in that House shall be the
				same as if no joint resolution had been received from the other House;
				but
									(2)the vote on final
				passage shall be on the joint resolution of the other House.
									(g)The enactment of a resolution of approval
				does not serve as a grant or modification of statutory authority by Congress
				for the promulgation of a rule, does not extinguish or affect any claim,
				whether substantive or procedural, against any alleged defect in a rule, and
				shall not form part of the record before the court in any judicial proceeding
				concerning a rule.
								(h)This section and section 803 are enacted by
				Congress—
									(1)as an exercise of the rulemaking power of
				the Senate and House of Representatives, respectively, and as such it is deemed
				a part of the rules of each House, respectively, but applicable only with
				respect to the procedure to be followed in that House in the case of a joint
				resolution described in subsection (a), and it supersedes other rules only to
				the extent that it is inconsistent with such rules; and
									(2)with full recognition of the constitutional
				right of either House to change the rules (so far as relating to the procedure
				of that House) at any time, in the same manner, and to the same extent as in
				the case of any other rule of that House.
									803.Congressional disapproval procedure for
				nonmajor rules
								(a)For purposes of this section, the term
				joint resolution means only a joint resolution introduced in the
				period beginning on the date on which the report referred to in section
				801(a)(1)(A) is received by Congress and ending 60 days thereafter (excluding
				days either House of Congress is adjourned for more than 3 days during a
				session of Congress), the matter after the resolving clause of which is as
				follows: That Congress disapproves the nonmajor rule submitted by the _
				_ relating to _ _, and such rule shall have no force or effect. (The
				blank spaces being appropriately filled in).
								(b)(1)A joint resolution described in subsection
				(a) shall be referred to the committees in each House of Congress with
				jurisdiction.
									(2)For purposes of this section, the term
				submission or publication date means the later of the date on
				which—
										(A)the Congress receives the report submitted
				under section 801(a)(1); or
										(B)the nonmajor rule is published in the
				Federal Register, if so published.
										(c)In the Senate, if the committee to which is
				referred a joint resolution described in subsection (a) has not reported such
				joint resolution (or an identical joint resolution) at the end of 15 session
				days after the date of introduction of the joint resolution, such committee may
				be discharged from further consideration of such joint resolution upon a
				petition supported in writing by 30 Members of the Senate, and such joint
				resolution shall be placed on the calendar.
								(d)(1)In the Senate, when the committee to which
				a joint resolution is referred has reported, or when a committee is discharged
				(under subsection (c)) from further consideration of a joint resolution
				described in subsection (a), it is at any time thereafter in order (even though
				a previous motion to the same effect has been disagreed to) for a motion to
				proceed to the consideration of the joint resolution, and all points of order
				against the joint resolution (and against consideration of the joint
				resolution) are waived. The motion is not subject to amendment, or to a motion
				to postpone, or to a motion to proceed to the consideration of other business.
				A motion to reconsider the vote by which the motion is agreed to or disagreed
				to shall not be in order. If a motion to proceed to the consideration of the
				joint resolution is agreed to, the joint resolution shall remain the unfinished
				business of the Senate until disposed of.
									(2)In the Senate, debate on the joint
				resolution, and on all debatable motions and appeals in connection therewith,
				shall be limited to not more than 10 hours, which shall be divided equally
				between those favoring and those opposing the joint resolution. A motion to
				further limit debate is in order and not debatable. An amendment to, or a
				motion to postpone, or a motion to proceed to the consideration of other
				business, or a motion to recommit the joint resolution is not in order.
									(3)In the Senate, immediately following the
				conclusion of the debate on a joint resolution described in subsection (a), and
				a single quorum call at the conclusion of the debate if requested in accordance
				with the rules of the Senate, the vote on final passage of the joint resolution
				shall occur.
									(4)Appeals from the decisions of the Chair
				relating to the application of the rules of the Senate to the procedure
				relating to a joint resolution described in subsection (a) shall be decided
				without debate.
									(e)In the Senate the procedure specified in
				subsection (c) or (d) shall not apply to the consideration of a joint
				resolution respecting a nonmajor rule—
									(1)after the expiration of the 60 session days
				beginning with the applicable submission or publication date, or
									(2)if the report under section 801(a)(1)(A)
				was submitted during the period referred to in section 801(d)(1), after the
				expiration of the 60 session days beginning on the 15th session day after the
				succeeding session of Congress first convenes.
									(f)If, before the passage by one House of a
				joint resolution of that House described in subsection (a), that House receives
				from the other House a joint resolution described in subsection (a), then the
				following procedures shall apply:
									(1)The joint
				resolution of the other House shall not be referred to a committee.
									(2)With respect to a joint resolution
				described in subsection (a) of the House receiving the joint resolution—
										(A)the procedure in that House shall be the
				same as if no joint resolution had been received from the other House;
				but
										(B)the vote on final passage shall be on the
				joint resolution of the other House.
										804.DefinitionsFor purposes of this chapter—
								(1)the term Federal agency means
				any agency as that term is defined in section 551(1);
								(2)the term major rule means any
				rule, including an interim final rule, that the Administrator of the Office of
				Information and Regulatory Affairs of the Office of Management and Budget finds
				has resulted in or is likely to result in—
									(A)an annual effect on the economy of
				$100,000,000 or more;
									(B)a major increase in costs or prices for
				consumers, individual industries, Federal, State, or local government agencies,
				or geographic regions; or
									(C)significant adverse effects on competition,
				employment, investment, productivity, innovation, or on the ability of United
				States-based enterprises to compete with foreign-based enterprises in domestic
				and export markets;
									(3)the term nonmajor rule means
				any rule that is not a major rule; and
								(4)the term rule has the meaning
				given such term in section 551, except that such term does not include—
									(A)any rule of particular applicability,
				including a rule that approves or prescribes for the future rates, wages,
				prices, services, or allowances therefore, corporate or financial structures,
				reorganizations, mergers, or acquisitions thereof, or accounting practices or
				disclosures bearing on any of the foregoing;
									(B)any rule relating to agency management or
				personnel; or
									(C)any rule of agency organization, procedure,
				or practice that does not substantially affect the rights or obligations of
				non-agency parties.
									805.Judicial review
								(a)No determination, finding, action, or
				omission under this chapter shall be subject to judicial review.
								(b)Notwithstanding subsection (a), a court may
				determine whether a Federal agency has completed the necessary requirements
				under this chapter for a rule to take effect.
								806.Exemption for monetary policyNothing in this chapter shall apply to rules
				that concern monetary policy proposed or implemented by the Board of Governors
				of the Federal Reserve System or the Federal Open Market Committee.
							807.Effective date of certain
				rulesNotwithstanding section
				801—
								(1)any rule that establishes, modifies, opens,
				closes, or conducts a regulatory program for a commercial, recreational, or
				subsistence activity related to hunting, fishing, or camping; or
								(2)any rule other than a major rule which an
				agency for good cause finds (and incorporates the finding and a brief statement
				of reasons therefore in the rule issued) that notice and public procedure
				thereon are impracticable, unnecessary, or contrary to the public
				interest,
								shall
				take effect at such time as the Federal agency promulgating the rule
				determines..
				VRegulation
			 Moratorium and Jobs Preservation Act
				3501.Short
			 titleThis title may be cited
			 as the Regulation Moratorium and Jobs Preservation Act.
				3502.DefinitionsIn this title—
					(1)the term
			 agency has the meaning given under section 3502(1) of title 44,
			 United States Code;
					(2)the term
			 regulatory action means any substantive action by an agency that
			 promulgates or is expected to lead to the promulgation of a final regulation,
			 including notices of inquiry, advance notices of proposed rulemaking, and
			 notices of proposed rulemaking;
					(3)the term
			 significant regulatory action means any regulatory action that is
			 likely to result in a rule or guidance that may—
						(A)have an annual
			 effect on the economy of $100,000,000 or more or adversely affect in a material
			 way the economy, a sector of the economy, productivity, competition, jobs, the
			 environment, public health or safety, small entities, or State, local, or
			 tribal governments or communities;
						(B)create a serious
			 inconsistency or otherwise interfere with an action taken or planned by another
			 agency;
						(C)materially alter
			 the budgetary impact of entitlements, grants, user fees, or loan programs or
			 the rights and obligations of recipients thereof; or
						(D)raise novel legal
			 or policy issues; and
						(4)the term
			 small entities has the meaning given under section 601(6) of title
			 5, United States Code.
					3503.Significant
			 regulatory actions
					(a)In
			 generalNo agency may take
			 any significant regulatory action, until the Bureau of Labor Statistics average
			 of monthly unemployment rates for any quarter beginning after the date of
			 enactment of this Act is equal to or less than 7.7 percent.
					(b)DeterminationThe Secretary of Labor shall submit a
			 report to the Director of the Office of Management and Budget whenever the
			 Secretary determines that the Bureau of Labor Statistics average of monthly
			 unemployment rates for any quarter beginning after the date of enactment of
			 this Act is equal to or less than 7.7 percent.
					3504.Waivers
					(a)National
			 security or national emergencyThe President may waive the application of
			 section 3 to any significant regulatory action, if the President—
						(1)determines that
			 the waiver is necessary on the basis of national security or a national
			 emergency; and
						(2)submits
			 notification to Congress of that waiver and the reasons for that waiver.
						(b)Additional
			 waivers
						(1)SubmissionThe
			 President may submit a request to Congress for a waiver of the application of
			 section 3 to any significant regulatory action.
						(2)ContentsA
			 submission under this subsection shall include—
							(A)an identification
			 of the significant regulatory action; and
							(B)the reasons which
			 necessitate a waiver for that significant regulatory action.
							(3)Congressional
			 actionCongress shall give expeditious consideration and take
			 appropriate legislative action with respect to any waiver request submitted
			 under this subsection.
						3505.Judicial
			 review
					(a)DefinitionIn
			 this section, the term small business means any business,
			 including an unincorporated business or a sole proprietorship, that employs not
			 more than 500 employees or that has a net worth of less than $7,000,000 on the
			 date a civil action arising under this Act is filed.
					(b)ReviewAny
			 person that is adversely affected or aggrieved by any significant regulatory
			 action in violation of this Act is entitled to judicial review in accordance
			 with chapter 7 of title 5, United States Code.
					(c)JurisdictionEach
			 court having jurisdiction to review any significant regulatory action for
			 compliance with any other provision of law shall have jurisdiction to review
			 all claims under this Act.
					(d)ReliefIn
			 granting any relief in any civil action under this section, the court shall
			 order the agency to take corrective action consistent with this Act and chapter
			 7 of title 5, United States Code, including remanding the significant
			 regulatory action to the agency and enjoining the application or enforcement of
			 that significant regulatory action, unless the court finds by a preponderance
			 of the evidence that application or enforcement is required to protect against
			 an imminent and serious threat to the national security from persons or states
			 engaged in hostile or military activities against the United States.
					(e)Reasonable
			 attorney fees for small businessesThe court shall award
			 reasonable attorney fees and costs to a substantially prevailing small business
			 in any civil action arising under this Act. A party qualifies as substantially
			 prevailing even without obtaining a final judgment in its favor if the agency
			 changes its position as a result of the civil action.
					(f)Limitation on
			 commencing civil actionA person may seek and obtain judicial
			 review during the 1-year period beginning on the date of the challenged agency
			 action or within 90 days after an enforcement action or notice thereof, except
			 that where another provision of law requires that a civil action be commenced
			 before the expiration of that 1-year period, such lesser period shall
			 apply.
					VIFreedom from
			 Restrictive Excessive Executive Demands and Onerous Mandates Act of
			 2011
				3601.Short
			 titleThis title may be cited
			 as the Freedom from Restrictive
			 Excessive Executive Demands and Onerous Mandates Act of
			 2011.
				3602.FindingsCongress finds the following:
					(1)A vibrant and
			 growing small business sector is critical to the recovery of the economy of the
			 United States.
					(2)Regulations
			 designed for application to large-scale entities have been applied uniformly to
			 small businesses and other small entities, sometimes inhibiting the ability of
			 small entities to create new jobs.
					(3)Uniform Federal
			 regulatory and reporting requirements in many instances have imposed on small
			 businesses and other small entities unnecessary and disproportionately
			 burdensome demands, including legal, accounting, and consulting costs, thereby
			 threatening the viability of small entities and the ability of small entities
			 to compete and create new jobs in a global marketplace.
					(4)Since 1980,
			 Federal agencies have been required to recognize and take account of the
			 differences in the scale and resources of regulated entities, but in many
			 instances have failed to do so.
					(5)In 2009, there
			 were nearly 70,000 pages in the Federal Register, and, according to research by
			 the Office of Advocacy of the Small Business Administration, the annual cost of
			 Federal regulations totals $1,750,000,000,000. Small firms bear a
			 disproportionate burden, paying approximately 36 percent more per employee than
			 larger firms in annual regulatory compliance costs.
					(6)All agencies in
			 the Federal Government should fully consider the costs, including indirect
			 economic impacts and the potential for job loss, of proposed rules,
			 periodically review existing regulations to determine their impact on small
			 entities, and repeal regulations that are unnecessarily duplicative or have
			 outlived their stated purpose.
					(7)It is the
			 intention of Congress to amend chapter 6 of title 5, United States Code, to
			 ensure that all impacts, including foreseeable indirect effects, of proposed
			 and final rules are considered by agencies during the rulemaking process and
			 that the agencies assess a full range of alternatives that will limit adverse
			 economic consequences, enhance economic benefits, and fully address potential
			 job loss.
					3603.Including
			 indirect economic impact in small entity analysesSection 601 of title 5, United States Code,
			 is amended by adding at the end the following:
					
						(9)the term
				economic impact means, with respect to a proposed or final
				rule—
							(A)the economic
				effects on small entities directly regulated by the rule; and
							(B)the reasonably
				foreseeable economic effects of the rule on small entities that—
								(i)purchase products
				or services from, sell products or services to, or otherwise conduct business
				with entities directly regulated by the rule;
								(ii)are directly
				regulated by other governmental entities as a result of the rule; or
								(iii)are not
				directly regulated by the agency as a result of the rule but are otherwise
				subject to other agency regulations as a result of the
				rule.
								.
				3604.Judicial
			 review to allow small entities to challenge proposed regulationsSection 611(a) of title 5, United States
			 Code, is amended—
					(1)in paragraph (1),
			 by inserting 603, after 601,;
					(2)in paragraph (2),
			 by inserting 603, after 601,;
					(3)by striking
			 paragraph (3) and inserting the following:
						
							(3)A small entity may seek such review
				during the 1-year period beginning on the date of final agency action, except
				that—
								(A)if a provision of law requires that an
				action challenging a final agency action be commenced before the expiration of
				1 year, the lesser period shall apply to an action for judicial review under
				this section; and
								(B)in the case of noncompliance with
				section 603 or 605(b), a small entity may seek judicial review of agency
				compliance with such section before the close of the public comment
				period.
								;
				and
					(4)in paragraph
			 (4)—
						(A)in subparagraph
			 (A), by striking , and and inserting a semicolon;
						(B)in subparagraph
			 (B), by striking the period and inserting ; or; and
						(C)by adding at the
			 end the following:
							
								(C)issuing an injunction prohibiting an
				agency from taking any agency action with respect to a rulemaking until that
				agency is in compliance with the requirements of section 603 or
				605.
								.
						3605.Periodic
			 reviewSection 610 of title 5,
			 United States Code, is amended to read as follows:
					
						610.Periodic
				review of rules
							(a)(1)Not later than 180 days
				after the date of enactment of the Freedom
				from Restrictive Excessive Executive Demands and Onerous Mandates Act of
				2011, each agency shall establish a plan for the periodic review
				of—
									(A)each rule issued by the agency that
				the head of the agency determines has a significant economic impact on a
				substantial number of small entities, without regard to whether the agency
				performed an analysis under section 604 with respect to the rule; and
									(B)any small entity compliance guide
				required to be published by the agency under section 212 of the Small Business
				Regulatory Enforcement Fairness Act of 1996 (5 U.S.C. 601 note).
									(2)In reviewing rules and small entity
				compliance guides under paragraph (1), the agency shall determine whether the
				rules and guides should—
									(A)be amended or rescinded, consistent
				with the stated objectives of applicable statutes, to minimize any significant
				adverse economic impacts on a substantial number of small entities (including
				an estimate of any adverse impacts on job creation and employment by small
				entities); or
									(B)continue in effect without
				change.
									(3)Each agency shall publish the plan
				established under paragraph (1) in the Federal Register and on the Web site of
				the agency.
								(4)An agency may amend the plan
				established under paragraph (1) at any time by publishing the amendment in the
				Federal Register and on the Web site of the agency.
								(b)Each plan
				established under subsection (a) shall provide for—
								(1)the review of
				each rule and small entity compliance guide described in subsection (a)(1) in
				effect on the date of enactment of the Freedom from Restrictive Excessive Executive Demands and
				Onerous Mandates Act of 2011—
									(A)not later than 9
				years after the date of publication of the plan in the Federal Register;
				and
									(B)every 9 years
				thereafter; and
									(2)the review of
				each rule adopted and small entity compliance guide described in subsection
				(a)(1) that is published after the date of enactment of the
				Freedom from Restrictive Excessive Executive
				Demands and Onerous Mandates Act of 2011—
									(A)not later than 9
				years after the publication of the final rule in the Federal Register;
				and
									(B)every 9 years
				thereafter.
									(c)In reviewing
				rules under the plan required under subsection (a), the agency shall
				consider—
								(1)the continued
				need for the rule;
								(2)the nature of
				complaints received by the agency from small entities concerning the
				rule;
								(3)comments by the
				Regulatory Enforcement Ombudsman and the Chief Counsel for Advocacy of the
				Small Business Administration;
								(4)the complexity of
				the rule;
								(5)the extent to
				which the rule overlaps, duplicates, or conflicts with other Federal rules and,
				unless the head of the agency determines it to be infeasible, State and local
				rules;
								(6)the contribution
				of the rule to the cumulative economic impact of all Federal rules on the class
				of small entities affected by the rule, unless the head of the agency
				determines that such a calculation cannot be made;
								(7)the length of
				time since the rule has been evaluated, or the degree to which technology,
				economic conditions, or other factors have changed in the area affected by the
				rule; and
								(8)the economic
				impact of the rule, including—
									(A)the estimated
				number of small entities to which the rule will apply;
									(B)the estimated
				number of small entity jobs that will be lost or created due to the rule;
				and
									(C)the projected
				reporting, recordkeeping, and other compliance requirements of the proposed
				rule, including—
										(i)an estimate of
				the classes of small entities that will be subject to the requirement;
				and
										(ii)the type of
				professional skills necessary for preparation of the report or record.
										(d)(1)Each agency shall
				submit an annual report regarding the results of the review required under
				subsection (a) to—
									(A)Congress; and
									(B)in the case of an agency that is not
				an independent regulatory agency (as defined in section 3502(5) of title 44),
				the Administrator of the Office of Information and Regulatory Affairs of the
				Office of Management and Budget.
									(2)Each report required under paragraph
				(1) shall include a description of any rule or guide with respect to which the
				agency made a determination of infeasibility under paragraph (5) or (6) of
				subsection (c), together with a detailed explanation of the reasons for the
				determination.
								(e)Each agency shall
				publish in the Federal Register and on the Web site of the agency a list of the
				rules and small entity compliance guides to be reviewed under the plan required
				under subsection (a) that includes—
								(1)a brief
				description of each rule or guide;
								(2)for each rule,
				the reason why the head of the agency determined that the rule has a
				significant economic impact on a substantial number of small entities (without
				regard to whether the agency had prepared a final regulatory flexibility
				analysis for the rule); and
								(3)a request for
				comments from the public, the Chief Counsel for Advocacy of the Small Business
				Administration, and the Regulatory Enforcement Ombudsman concerning the
				enforcement of the rules or publication of the guides.
								(f)(1)Not later than 6 months
				after each date described in subsection (b)(1), the Inspector General for each
				agency shall—
									(A)determine whether the agency has
				conducted the review required under subsection (b) appropriately; and
									(B)notify the head of the agency
				of—
										(i)the results of the determination
				under subparagraph (A); and
										(ii)any issues preventing the
				Inspector General from determining that the agency has conducted the review
				under subsection (b) appropriately.
										(2)(A)Not later than 6 months
				after the date on which the head of an agency receives a notice under paragraph
				(1)(B) that the agency has not conducted the review under subsection (b)
				appropriately, the agency shall address the issues identified in the
				notice.
									(B)Not later than 30 days after the last
				day of the 6-month period described in subparagraph (A), the Inspector General
				for an agency that receives a notice described in subparagraph (A)
				shall—
										(i)determine whether the agency has
				addressed the issues identified in the notice; and
										(ii)notify Congress if the Inspector
				General determines that the agency has not addressed the issues identified in
				the notice; and
										(C)Not later than 30 days after the date
				on which the Inspector General for an agency transmits a notice under
				subparagraph (B)(ii), an amount equal to 1 percent of the amount appropriated
				for the fiscal year to the appropriations account of the agency that is used to
				pay salaries shall be rescinded.
									(D)Nothing in this paragraph may be
				construed to prevent Congress from acting to prevent a rescission under
				subparagraph
				(C).
									.
				3606.Requiring
			 small business review panels for additional agencies
					(a)AgenciesSection 609 of title 5, United States Code,
			 is amended—
						(1)in subsection (b)—
							(A)by striking a covered agency
			 the first place it appears and inserting an agency designated under
			 subsection (d); and
							(B)by striking a covered agency
			 each place it appears and inserting the agency;
							(2)by striking
			 subsection (d), as amended by section 1100G(a) of Public Law 111–203 (124 Stat.
			 2112), and inserting the following:
							
								(d)(1)(A)On and after the date
				of enactment of the Freedom from Restrictive
				Excessive Executive Demands and Onerous Mandates Act of 2011, the
				Environmental Protection Agency and the Occupational Safety and Health
				Administration of the Department of Labor shall be—
											(i)agencies designated under this
				subsection; and
											(ii)subject to the requirements of
				subsection (b).
											(B)On and after the designated transfer
				date established under section 1062 of Public Law 111–203 (12 U.S.C. 5582), the
				Bureau of Consumer Financial Protection shall be—
											(i)an agency designated under this
				subsection; and
											(ii)subject to the requirements of
				subsection (b).
											(2)The Chief Counsel for Advocacy shall
				designate as agencies that shall be subject to the requirements of subsection
				(b) on and after the date of the designation—
										(A)3 agencies for the first year after
				the date of enactment of the Freedom from
				Restrictive Excessive Executive Demands and Onerous Mandates Act of
				2011;
										(B)in addition to the agencies designated
				under subparagraph (A), 3 agencies for the second year after the date of
				enactment of the Freedom from Restrictive
				Excessive Executive Demands and Onerous Mandates Act of 2011;
				and
										(C)in addition to the agencies designated
				under subparagraphs (A) and (B), 3 agencies for the third year after the date
				of enactment of the Freedom from Restrictive
				Excessive Executive Demands and Onerous Mandates Act of
				2011.
										(3)The Chief Counsel for Advocacy shall
				designate agencies under paragraph (2) based on the economic impact of the
				rules of the agency on small entities, beginning with agencies with the largest
				economic impact on small entities.
									;
				and
						(3)in subsection
			 (e)(1), by striking the covered agency and inserting the
			 agency.
						(b)Technical and
			 conforming amendments
						(1)Section
			 603Section 603(d) of title 5, United States Code, as added by
			 section 1100G(b) of Public Law 111–203 (124 Stat. 2112), is amended—
							(A)in paragraph (1),
			 by striking a covered agency, as defined in section 609(d)(2)
			 and inserting the Bureau of Consumer Financial Protection;
			 and
							(B)in paragraph (2),
			 by striking A covered agency, as defined in section 609(d)(2),
			 and inserting The Bureau of Consumer Financial
			 Protection.
							(2)Section
			 604Section 604(a) of title 5, United States Code, is
			 amended—
							(A)by redesignating
			 the second paragraph designated as paragraph (6) (relating to covered
			 agencies), as added by section 1100G(c)(3) of Public Law 111–203 (124 Stat.
			 2113), as paragraph (7); and
							(B)in paragraph (7),
			 as so redesignated—
								(i)by
			 striking a covered agency, as defined in section 609(d)(2) and
			 inserting the Bureau of Consumer Financial Protection;
			 and
								(ii)by
			 striking the agency and inserting the
			 Bureau.
								(3)Effective
			 dateThe amendments made by this subsection shall take effect on
			 the date of enactment of this Act and apply on and after the designated
			 transfer date established under section 1062 of Public Law 111–203 (12 U.S.C.
			 5582).
						3607.Expanding the
			 Regulatory Flexibility Act to agency guidance documentsSection 601(2) of title 5, United States
			 Code, is amended by inserting after public comment the
			 following: and any significant guidance document, as defined in the
			 Office of Management and Budget Final Bulletin for Agency Good Guidance
			 Procedures (72 Fed. Reg. 3432; January 25, 2007).
				3608.Requiring the
			 Internal Revenue Service to consider small entity impact
					(a)In
			 generalSection 603(a) of title 5, United States Code, is
			 amended, in the fifth sentence, by striking but only and all
			 that follows through the period at the end and inserting but only to the
			 extent that such interpretative rules, or the statutes upon which such rules
			 are based, impose on small entities a collection of information requirement or
			 a recordkeeping requirement..
					(b)DefinitionsSection
			 601 of title 5, United States Code, as amended by section 3 of this Act, is
			 amended—
						(1)in paragraph (6),
			 by striking and at the end; and
						(2)by striking
			 paragraphs (7) and (8) and inserting the following:
							
								(7)the term
				collection of information has the meaning given that term in
				section 3502(3) of title 44;
								(8)the term
				recordkeeping requirement has the meaning given that term in
				section 3502(13) of title 44;
				and
								.
						3609.Reporting on
			 enforcement actions relating to small entitiesSection 223 of the Small Business Regulatory
			 Enforcement Fairness Act of 1996 (5 U.S.C. 601 note) is amended—
					(1)in subsection (a)—
						(A)by striking Each agency and
			 inserting the following:
							
								(1)Establishment
				of policy or programEach
				agency
								;
				and
						(B)by adding at the
			 end the following:
							
								(2)Review of civil
				penaltiesNot later than 2 years after the date of enactment of
				the Freedom from Restrictive Excessive
				Executive Demands and Onerous Mandates Act of 2011, and every 2
				years thereafter, each agency regulating the activities of small entities shall
				review the civil penalties imposed by the agency for violations of a statutory
				or regulatory requirement by a small entity to determine whether a reduction or
				waiver of the civil penalties is
				appropriate.
								;
				and
						(2)in subsection (c)—
						(A)by striking Agencies shall
			 report and all that follows through the scope and
			 inserting Not later than 2 years after the date of enactment of the
			 Freedom from Restrictive Excessive Executive
			 Demands and Onerous Mandates Act of 2011, and every 2 years
			 thereafter, each agency shall submit to the Committee on Small Business and
			 Entrepreneurship and the Committee on Homeland Security and Governmental
			 Affairs of the Senate and the Committee on Small Business and the Committee on
			 the Judiciary of the House of Representatives a report discussing the
			 scope; and
						(B)by striking
			 and the total amount of penalty reductions and waivers and
			 inserting the total amount of penalty reductions and waivers, and the
			 results of the most recent review under subsection (a)(2).
						3610.Requiring
			 more detailed small entity analyses
					(a)Initial
			 regulatory flexibility analysisSection 603 of title 5, United
			 States Code, as amended by section 1100G(b) of Public Law 111–203 (124 Stat.
			 2112), is amended—
						(1)by striking
			 subsection (b) and inserting the following:
							
								(b)Each initial
				regulatory flexibility analysis required under this section shall contain a
				detailed statement—
									(1)describing the
				reasons why action by the agency is being considered;
									(2)describing the
				objectives of, and legal basis for, the proposed rule;
									(3)estimating the
				number and type of small entities to which the proposed rule will apply;
									(4)describing the
				projected reporting, recordkeeping, and other compliance requirements of the
				proposed rule, including an estimate of the classes of small entities which
				will be subject to the requirement and the type of professional skills
				necessary for preparation of the report and record;
									(5)describing all
				relevant Federal rules which may duplicate, overlap, or conflict with the
				proposed rule, or the reasons why such a description could not be provided;
				and
									(6)estimating the
				additional cumulative economic impact of the proposed rule on small entities,
				including job loss by small entities, beyond that already imposed on the class
				of small entities by the agency, or the reasons why such an estimate is not
				available.
									;
				and
						(2)by adding at the
			 end the following:
							
								(e)An agency shall
				notify the Chief Counsel for Advocacy of the Small Business Administration of
				any draft rules that may have a significant economic impact on a substantial
				number of small entities—
									(1)when the agency
				submits a draft rule to the Office of Information and Regulatory Affairs of the
				Office of Management and Budget under Executive Order 12866, if that order
				requires the submission; or
									(2)if no submission
				to the Office of Information and Regulatory Affairs is required—
										(A)a reasonable
				period before publication of the rule by the agency; and
										(B)in any event, not
				later than 3 months before the date on which the agency publishes the
				rule.
										.
						(b)Final
			 regulatory flexibility analysis
						(1)In
			 generalSection 604(a) of title 5, United States Code, is
			 amended—
							(A)by inserting
			 detailed before description each place it
			 appears;
							(B)in paragraph
			 (2)—
								(i)by
			 inserting detailed before statement each place it
			 appears; and
								(ii)by
			 inserting (or certification of the proposed rule under section
			 605(b)) after initial regulatory flexibility
			 analysis;
								(C)in paragraph (4),
			 by striking an explanation and inserting a detailed
			 explanation; and
							(D)in paragraph (6)
			 (relating to a description of steps taken to minimize significant economic
			 impact), as added by section 1601 of the Small Business Jobs Act of 2010
			 (Public Law 111–240; 124 Stat. 2251), by inserting detailed
			 before statement.
							(2)Publication of
			 analysis on web site, etcSection 604(b) of title 5, United
			 States Code, is amended to read as follows:
							
								(b)The agency
				shall—
									(1)make copies of
				the final regulatory flexibility analysis available to the public, including by
				publishing the entire final regulatory flexibility analysis on the Web site of
				the agency; and
									(2)publish in the
				Federal Register the final regulatory flexibility analysis, or a summary of the
				analysis that includes the telephone number, mailing address, and address of
				the Web site where the complete final regulatory flexibility analysis may be
				obtained.
									.
						(c)Cross-References
			 to other analysesSection 605(a) of title 5, United States Code,
			 is amended to read as follows:
						
							(a)A Federal agency
				shall be deemed to have satisfied a requirement regarding the content of a
				regulatory flexibility agenda or regulatory flexibility analysis under section
				602, 603, or 604, if the Federal agency provides in the agenda or regulatory
				flexibility analysis a cross-reference to the specific portion of an agenda or
				analysis that is required by another law and that satisfies the requirement
				under section 602, 603, or
				604.
							.
					(d)CertificationsSection
			 605(b) of title 5, United States Code, is amended, in the second sentence, by
			 striking statement providing the factual and inserting
			 detailed statement providing the factual and legal.
					(e)Quantification
			 requirementsSection 607 of title 5, United States Code, is
			 amended to read as follows:
						
							607.Quantification
				requirementsIn complying with
				sections 603 and 604, an agency shall provide—
								(1)a quantifiable or
				numerical description of the effects of the proposed or final rule, including
				an estimate of the potential for job loss, and alternatives to the proposed or
				final rule; or
								(2)a more general
				descriptive statement regarding the potential for job loss and a detailed
				statement explaining why quantification under paragraph (1) is not practicable
				or
				reliable.
								.
					3611.Ensuring that
			 agencies consider small entity impact during the rulemaking
			 processSection 605(b) of
			 title 5, United States Code, is amended—
					(1)by inserting
			 (1) after (b); and
					(2)by adding at the
			 end the following:
						
							(2)If, after publication of the
				certification required under paragraph (1), the head of the agency determines
				that there will be a significant economic impact on a substantial number of
				small entities, the agency shall comply with the requirements of section 603
				before the publication of the final rule, by—
								(A)publishing an initial regulatory
				flexibility analysis for public comment; or
								(B)re-proposing the rule with an initial
				regulatory flexibility analysis.
								(3)The head of an agency may not make a
				certification relating to a rule under this subsection, unless the head of the
				agency has determined—
								(A)the average cost of the rule for small
				entities affected or reasonably presumed to be affected by the rule;
								(B)the number of small entities affected
				or reasonably presumed to be affected by the rule; and
								(C)the number of affected small entities
				for which that cost will be significant.
								(4)Before publishing a certification and
				a statement providing the factual basis for the certification under paragraph
				(1), the head of an agency shall—
								(A)transmit a copy of the certification
				and statement to the Chief Counsel for Advocacy of the Small Business
				Administration; and
								(B)consult with the Chief Counsel for
				Advocacy of the Small Business Administration on the accuracy of the
				certification and
				statement.
								.
					3612.Additional
			 powers of the Office of AdvocacySection 203 of Public Law 94–305 (15 U.S.C.
			 634c) is amended—
					(1)in paragraph (5),
			 by striking and at the end;
					(2)in paragraph (6),
			 by striking the period at the end and inserting ; and;
			 and
					(3)by inserting
			 after paragraph (6) the following:
						
							(7)at the discretion
				of the Chief Counsel for Advocacy, comment on regulatory action by an agency
				that affects small businesses, without regard to whether the agency is required
				to file a notice of proposed rulemaking under section 553 of title 5, United
				States Code, with respect to the
				action.
							.
					3613.Funding and
			 offsets
					(a)AuthorizationThere
			 are authorized to be appropriated to the Small Business Administration, for any
			 costs of carrying out this Act and the amendments made by this Act (including
			 the costs of hiring additional employees)—
						(1)$1,000,000 for
			 fiscal year 2012;
						(2)$2,000,000 for
			 fiscal year 2013; and
						(3)$3,000,000 for
			 fiscal year 2014.
						(b)RepealsIn
			 order to offset the costs of carrying out this Act and the amendments made by
			 this Act and to reduce the Federal deficit, the following provisions of law are
			 repealed, effective on the date of enactment of this Act:
						(1)Section 21(n) of
			 the Small Business Act (15 U.S.C. 648).
						(2)Section 27 of the
			 Small Business Act (15 U.S.C. 654).
						(3)Section 1203(c)
			 of the Energy Security and Efficiency Act of 2007 (15 U.S.C. 657h(c)).
						3614.Technical and
			 conforming amendments
					(a)HeadingSection
			 605 of title 5, United States Code, is amended in the section heading by
			 striking Avoidance and all that follows and
			 inserting the following: Incorporations by reference and
			 certification..
					(b)Table of
			 sectionsThe table of sections for chapter 6 of title 5, United
			 States Code, is amended—
						(1)by striking the
			 item relating to section 605 and inserting the following:
							
								
									605. Incorporations by reference and
				certifications.
								
								;
				  
							and(2)by striking the
			 item relating to section 607 inserting the following:
							
								
									607. Quantification
				requirements.
								
								.
						VIIUnfunded
			 Mandates Accountability Act
				3701.Short
			 titleThis title may be cited
			 as the Unfunded Mandates Accountability Act.
				3702.FindingsCongress finds the following:
					(1)The public has a
			 right to know the benefits and costs of regulation. Effective regulatory
			 programs provide important benefits to the public, including protecting the
			 environment, worker safety, and human health. Regulations also impose
			 significant costs on individuals, employers, State, local, and tribal
			 governments, diverting resources from other important priorities.
					(2)Better regulatory
			 analysis and review should improve the quality of agency decisions, increasing
			 the benefits and reducing unwarranted costs of regulation.
					(3)Disclosure and
			 scrutiny of key information underlying agency decisions should make Government
			 more accountable to the public it serves.
					3703.Regulatory
			 impact analyses for certain rules
					(a)Regulatory
			 impact analyses for certain rulesSection 202 of the Unfunded
			 Mandates Reform Act of 1995 (2 U.S.C. 1532) is amended—
						(1)by striking the
			 section heading and inserting the following:
							
								202.Regulatory
				impact analyses for certain
				rules
								;
						(2)by redesignating
			 subsections (b) and (c) as subsections (d) and (e), respectively;
						(3)by striking
			 subsection (a) and inserting the following:
							
								(a)DefinitionIn
				this section, the term cost means the cost of compliance and any
				reasonably foreseeable indirect costs, including revenues lost as a result of
				an agency rule subject to this section.
								(b)In
				generalBefore promulgating any proposed or final rule that may
				have an annual effect on the economy of $100,000,000 or more (adjusted for
				inflation), or that may result in the expenditure by State, local, and tribal
				governments, in the aggregate, of $100,000,000 or more (adjusted for inflation)
				in any 1 year, each agency shall prepare and publish in the Federal Register an
				initial and final regulatory impact analysis. The initial regulatory impact
				analysis shall accompany the agency’s notice of proposed rulemaking and shall
				be open to public comment. The final regulatory impact analysis shall accompany
				the final rule.
								(c)ContentThe
				initial and final regulatory impact analysis under subsection (b) shall
				include—
									(1)(A)an analysis of the
				anticipated benefits and costs of the rule, which shall be quantified to the
				extent feasible;
										(B)an analysis of the benefits and costs
				of a reasonable number of regulatory alternatives within the range of the
				agency’s discretion under the statute authorizing the rule, including
				alternatives that—
											(i)require no action by the Federal
				Government; and
											(ii)use incentives and market-based
				means to encourage the desired behavior, provide information upon which choices
				can be made by the public, or employ other flexible regulatory options that
				permit the greatest flexibility in achieving the objectives of the statutory
				provision authorizing the rule; and
											(C)an explanation that the rule meets the
				requirements of section 205;
										(2)an assessment of
				the extent to which—
										(A)the costs to
				State, local and tribal governments may be paid with Federal financial
				assistance (or otherwise paid for by the Federal Government); and
										(B)there are
				available Federal resources to carry out the rule;
										(3)estimates
				of—
										(A)any
				disproportionate budgetary effects of the rule upon any particular regions of
				the Nation or particular State, local, or tribal governments, urban or rural or
				other types of communities, or particular segments of the private sector;
				and
										(B)the effect of the
				rule on job creation or job loss, which shall be quantified to the extent
				feasible; and
										(4)(A)a description of the
				extent of the agency’s prior consultation with elected representatives (under
				section 204) of the affected State, local, and tribal governments;
										(B)a summary of the comments and concerns
				that were presented by State, local, or tribal governments either orally or in
				writing to the agency; and
										(C)a summary of the agency’s evaluation
				of those comments and
				concerns.
										;
						(4)in subsection (d)
			 (as redesignated by paragraph (2) of this subsection), by striking
			 subsection (a) and inserting subsection (b);
			 and
						(5)in subsection (e)
			 (as redesignated by paragraph (2) of this subsection), by striking
			 subsection (a) each place that term appears and inserting
			 subsection (b).
						(b)Technical and
			 conforming amendmentThe table of sections for the Unfunded
			 Mandates Reform Act of 1995 is amended by striking the item relating to section
			 202 and inserting the following:
						
							
								Sec. 202. Regulatory impact analyses for
				certain
				rules.
							
							.
					3704.Least
			 burdensome option or explanation requiredSection 205 of the Unfunded Mandates Reform
			 Act of 1995 (2 U.S.C.
			 1535) is amended by striking section 205 and inserting the
			 following:
					
						205.Least
				burdensome option or explanation requiredBefore promulgating any proposed or final
				rule for which a regulatory impact analysis is required under section 202, the
				agency shall—
							(1)identify and consider a reasonable number
				of regulatory alternatives within the range of the agency's discretion under
				the statute authorizing the rule, including alternatives required under section
				202(b)(1)(B); and
							(2)from the alternatives described under
				paragraph (1), select the least costly, most cost-effective, or least
				burdensome alternative that achieves the objectives of the
				statute.
							.
				3705.Inclusion of
			 application to independent regulatory agencies
					(a)In
			 generalSection 421(1) of the
			 Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 658(1)) is
			 amended by striking , but does not include independent regulatory
			 agencies.
					(b)Exemption for
			 monetary policyThe Unfunded Mandates Reform Act of 1995 (2
			 U.S.C. 1501 et seq.) is amended by inserting after section 5 the
			 following:
						
							6.Exemption for
				monetary policyNothing in
				title II, III, or IV shall apply to rules that concern monetary policy proposed
				or implemented by the Board of Governors of the Federal Reserve System or the
				Federal Open Market
				Committee.
							.
					3706.Judicial
			 reviewThe Unfunded Mandates
			 Reform Act of 1995 is amended by striking section 401 (2 U.S.C. 1571) and
			 inserting the following:
					
						401.Judicial
				review
							(a)In
				generalFor any rule subject to section 202, a party aggrieved by
				final agency action is entitled to judicial review of an agency's analysis
				under and compliance with sections 202 (b) and (c)(1) and 205. The scope of
				review shall be governed by chapter 7 of title 5, United States Code.
							(b)JurisdictionEach
				court having jurisdiction to review a rule subject to section 202 for
				compliance with section 553 of title 5, United States Code, or under any other
				provision of law, shall have jurisdiction to review any claims brought under
				subsection (a) of this section.
							(c)Relief
				availableIn granting relief in an action under this section, the
				court shall order the agency to take remedial action consistent with chapter 7
				of title 5, United States Code, including remand and vacatur of the
				rule.
							.
				3707.Effective
			 dateThis title shall take
			 effect 90 days after the date of enactment of this title.
				VIIIGovernment
			 Litigation Savings Act
				3801.Short
			 titleThis title may be cited
			 as the Government Litigation Savings Act.
				3802.Modification
			 of Equal Access to Justice provisions
					(a)Agency
			 proceedings
						(1)Eligibility
			 parties; attorney feesSection 504 of title 5, United States Code,
			 is amended—
							(A)in subsection (a)(1), by inserting after
			 prevailing party the following: who has a direct and
			 personal monetary interest in the adjudication, including because of personal
			 injury, property damage, or unpaid agency disbursement,; and
							(B)in subsection
			 (b)(1)—
								(i)in
			 subparagraph (A)(ii), by striking $125 per hour and all that
			 follows through a higher fee and inserting $175 per
			 hour; and
								(ii)in
			 subparagraph (B), by striking ; except that and all that follows
			 through section 601.
								(2)Reduction or
			 denial of awardsSection 504(a)(3) of title 5, United States
			 Code, is amended in the first sentence—
							(A)by striking
			 may reduce the amount to be awarded, or deny an award, and
			 inserting shall reduce the amount to be awarded, or deny an award,
			 commensurate with pro bono hours and related fees and expenses,
			 or;
							(B)by striking
			 unduly and; and
							(C)by striking
			 controversy. and inserting controversy or acted in an
			 obdurate, dilatory, mendacious, or oppressive manner, or in bad
			 faith..
							(3)Limitation on
			 awardsSection 504(a) of title 5, United States Code, is amended
			 by adding at the end the following:
							
								(5)A
				party may not receive an award of fees and other expenses under this
				section—
									(A)in excess of $200,000 in any single
				adversary adjudication, or
									(B)for more than 3 adversary
				adjudications initiated in the same calendar year,
									unless the
				adjudicative officer of the agency determines that an award exceeding such
				limits is required to avoid severe and unjust harm to the prevailing
				party..
						(4)Reporting in
			 agency adjudicationsSection 504 of such title is amended—
							(A)in subsection
			 (c)(1), by striking , United States Code; and
							(B)by striking
			 subsection (e) and inserting the following:
								
									(e)(1)The Chairman of the Administrative
				Conference of the United States shall issue an annual, online report to the
				Congress on the amount of fees and other expenses awarded during the preceding
				fiscal year pursuant to this section. The report shall describe the number,
				nature, and amount of the awards, the nature of and claims involved in each
				controversy (including the law under which the controversy arose), and any
				other relevant information that may aid the Congress in evaluating the scope
				and impact of such awards. The report shall be made available to the public
				online, and contain a searchable database of the total awards given, and the
				total number of applications for the award of fees and other expenses that were
				filed, defended, and heard, and shall include, with respect to each such
				application, the following:
											(A)The name of the party seeking the
				award of fees and other expenses.
											(B)The agency to which the application
				for the award was made.
											(C)The names of the administrative law
				judges in the adversary adjudication that is the subject of the
				application.
											(D)The disposition of the application,
				including any appeal of action taken on the application.
											(E)The amount of each award.
											(F)The hourly rates of expert witnesses stated
				in the application that was awarded.
											(G)With respect to each award of fees and
				other expenses, the basis for the finding that the position of the agency
				concerned was not substantially justified.
											(2)(A)The report under
				paragraph (1) shall cover payments of fees and other expenses under this
				section that are made pursuant to a settlement agreement, regardless of whether
				the settlement agreement is otherwise subject to nondisclosure
				provisions.
											(B)The disclosure of fees and other
				expenses required under subparagraph (A) does not affect any other information
				that is subject to nondisclosure provisions in the settlement
				agreement.
											.
							(5)Adjustment of
			 attorney feesSection 504 of such title is amended by adding at
			 the end the following:
							
								(g)The Director of the Office of Management
				and Budget may adjust the maximum hourly fee set forth in subsection
				(b)(1)(A)(ii) for the fiscal year beginning October 1, 2012, and for each
				fiscal year thereafter, to reflect changes in the Consumer Price Index, as
				determined by the Secretary of
				Labor.
								.
						(b)Court
			 cases
						(1)Eligibility
			 parties; attorney fees; limitation on awardsSection 2412(d) of title 28, United States
			 Code, is amended—
							(A)in paragraph
			 (1)—
								(i)in subparagraph (A)—
									(I)by striking
			 in any civil action and all that follows through
			 jurisdiction of that action and inserting in the civil
			 action; and
									(II)by striking
			 shall award to a prevailing party other than the United States
			 and inserting the following: , in any civil action (other than cases
			 sounding in tort), including proceedings for judicial review of agency action,
			 brought by or against the United States in any court having jurisdiction of
			 that action, shall award to a prevailing party who has a direct and personal
			 monetary interest in the civil action, including because of personal injury,
			 property damage, or unpaid agency disbursement, other than the United
			 States,; and
									(ii)by
			 adding at the end the following:
									
										(E)An individual or entity may not receive an
				award of fees and other expenses under this subsection in excess of—
											(i)$200,000 in any single civil action,
				or
											(ii)for more than 3 civil actions
				initiated in the same calendar year,
											unless the presiding judge determines that an award
				exceeding such limits is required to avoid severe and unjust harm to the
				prevailing party.;
				and
								(B)in paragraph
			 (2)—
								(i)in subparagraph (A)(ii), by striking
			 $125 per hour and all that follows through a higher
			 fee and inserting $175 per hour; and
								(ii)in
			 subparagraph (B), by striking ; except that and all that follows
			 through section 601.
								(2)Reduction or
			 denial of awardsSection 2412(d)(1)(C) of title 28, United States
			 Code, is amended—
							(A)by striking
			 , in its discretion, may reduce the amount to be awarded pursuant to
			 this subsection, or deny an award, and inserting shall reduce
			 the amount to be awarded under this subsection, or deny an award, commensurate
			 with pro bono hours and related fees and expenses, or;
							(B)by striking
			 unduly and; and
							(C)by striking
			 controversy. and inserting controversy or acted in an
			 obdurate, dilatory, mendacious, or oppressive manner, or in bad
			 faith..
							(3)Adjustment of
			 attorney feesSection 2412(d) of title 28, United States Code, is
			 amended by adding at the end the following:
							
								(5)The Director of the Office of Management
				and Budget may adjust the maximum hourly fee set forth in paragraph (2)(A)(ii)
				for the fiscal year beginning October 1, 2012, and for each fiscal year
				thereafter, to reflect changes in the Consumer Price Index, as determined by
				the Secretary of
				Labor.
								.
						(4)ReportingSection
			 2412(d) of title 28, United States Code, is further amended by adding at the
			 end the following:
							
								(6)(A)The Chairman of the Administrative
				Conference of the United States shall issue an annual, online report to the
				Congress on the amount of fees and other expenses awarded during the preceding
				fiscal year pursuant to this subsection. The report shall describe the number,
				nature, and amount of the awards, the nature of and claims involved in each
				controversy (including the law under which the controversy arose), and any
				other relevant information that may aid the Congress in evaluating the scope
				and impact of such awards. The report shall be made available to the public
				online and shall contain a searchable database of total awards given and the
				total number of cases filed, defended, or heard, and shall include with respect
				to each such case the following:
										(i)The name of the party seeking the award of
				fees and other expenses in the case.
										(ii)The district court hearing the
				case.
										(iii)The names of the presiding judges in
				the case.
										(iv)The agency involved in the
				case.
										(v)The disposition of the application for fees
				and other expenses, including any appeal of action taken on the
				application.
										(vi)The amount of each award.
										(vii)The hourly rates of expert witnesses stated
				in the application that was awarded.
										(viii)With respect to each award of fees
				and other expenses, the basis for the finding that the position of the agency
				concerned was not substantially justified.
										(B)(i)The report under
				subparagraph (A) shall cover payments of fees and other expenses under this
				subsection that are made pursuant to a settlement agreement, regardless of
				whether the settlement agreement is otherwise subject to nondisclosure
				provisions.
										(ii)The disclosure of fees and other
				expenses required under clause (i) does not affect any other information that
				is subject to nondisclosure provisions in the settlement agreement.
										(C)The Chairman of the Administrative
				Conference shall include in the annual report under subparagraph (A), for each
				case in which an award of fees and other expenses is included in the
				report—
										(i)any amounts paid from section 1304 of
				title 31 for a judgment in the case;
										(ii)the amount of the award of fees and
				other expenses; and
										(iii)the statute under which the
				plaintiff filed suit.
										(D)The Attorney General of the United States
				shall provide to the Chairman of the Administrative Conference of the United
				States such information as the Chairman requests to carry out this
				paragraph.
									.
						(c)Effective
			 date
						(1)Modifications to
			 proceduresThe amendments made by—
							(A)paragraphs (1),
			 (2), and (3) of subsection (a) shall apply with respect to adversary
			 adjudications commenced on or after the date of the enactment of this Act;
			 and
							(B)paragraphs (1) and
			 (2) of subsection (b) shall apply with respect to civil actions commenced on or
			 after such date of enactment.
							(2)ReportingThe
			 amendments made by paragraphs (4) and (5) of subsection (a) and by paragraphs
			 (3) and (4) of subsection (b) shall take effect on the date of the enactment of
			 this Act.
						3803.GAO
			 studyNot later than 30 days
			 after the date of the enactment of this Act, the Comptroller General shall
			 commence an audit of the implementation of the Equal Access to Justice Act for
			 the years 1995 through the end of the calendar year in which this Act is
			 enacted. The Comptroller General shall, not later than 1 year after the end of
			 the calendar year in which this Act is enacted, complete such audit and submit
			 to the Congress a report on the results of the audit.
				IXEmployment
			 Protection Act of 2011
				3901.Short
			 titleThis title may be cited
			 as the Employment Protection Act of 2011.
				3902.Impacts of EPA
			 regulatory activity on employment and economic activity
					(a)DefinitionsIn
			 this section:
						(1)AdministratorThe term Administrator means
			 the Administrator of the Environmental Protection Agency.
						(2)De minimis
			 negative impactThe term de minimis negative impact
			 means—
							(A)with respect to
			 employment levels, a loss of more than 100 jobs, subject to the condition that
			 any offsetting job gains that result from the hypothetical creation of new jobs
			 through new technologies or government employment may not be used to offset the
			 job loss calculation; and
							(B)with respect to
			 economic activity, a decrease in economic activity of more than $1,000,000
			 during any calendar year, subject to the condition that any offsetting economic
			 activity that results from the hypothetical creation of new economic activity
			 through new technologies or government employment may not be used in the
			 economic activity calculation.
							(b)Analysis of
			 impacts of actions on employment and economic activity
						(1)AnalysisPrior to promulgating any regulation or
			 other requirement, issuing any policy statement, guidance document, or
			 endangerment finding, implementing any new or substantially altered program, or
			 denying any permit, the Administrator shall analyze the impact on employment
			 levels and economic activity, disaggregated by State, of the regulation,
			 requirement, policy statement, guidance document, endangerment finding,
			 program, or permit denial.
						(2)Economic
			 models
							(A)In
			 generalIn carrying out paragraph (1), the Administrator shall
			 use the best available economic models.
							(B)Annual GAO
			 reportNot later than December 31, 2011, and annually thereafter,
			 the Comptroller General of the United States shall submit to the Committee on
			 Environment and Public Works of the Senate and the Committee on Transportation
			 and Infrastructure of the House of Representatives a report on the economic
			 models used by the Administrator to carry out this subsection.
							(3)Availability of
			 informationWith respect to any regulation, requirement, policy
			 statement, guidance document, endangerment finding, program, or permit denial,
			 the Administrator shall—
							(A)post the analysis
			 under paragraph (1) as a link on the main page of the public Internet website
			 of the Environmental Protection Agency; and
							(B)request that the Governor of any State
			 experiencing more than a de minimis negative impact post the analysis in the
			 Capitol of the State.
							(4)Clean Water Act
			 and other permitsEach
			 analysis under paragraph (1) shall include a description of estimated job
			 losses and decreased economic activity due to the denial of a permit, including
			 any permit denied under the Federal Water Pollution Control Act (33 U.S.C. 1251
			 et seq.).
						(c)Public
			 hearings
						(1)In
			 generalIf the Administrator
			 concludes under subsection (b)(1) that a regulation, requirement, policy
			 statement, guidance document, endangerment finding, program, or permit denial
			 will have more than a de minimis negative impact on employment levels or
			 economic activity in a State, the Administrator shall hold a public hearing in
			 each such State not less than—
							(A)30 days before the effective date of the
			 regulation, requirement, policy statement, guidance document, endangerment
			 finding, or program; or
							(B)48 hours before
			 the denial of a permit.
							(2)Time, location,
			 and selection
							(A)In
			 generalA public hearing required by paragraph (1) shall be held
			 at a convenient time and location for impacted residents.
							(B)LocationIn
			 selecting a location for a public hearing under subparagraph (A), the
			 Administrator shall give priority to locations in the State that will
			 experience the greatest number of job losses.
							(3)Citizen
			 suits
							(A)In
			 generalIf a public hearing is required by paragraph (1) with
			 respect to any State, and the Administrator fails to hold such a public hearing
			 in accordance with paragraphs (1) and (2), any resident of the State may bring
			 an action in any United States district court in the State to compel compliance
			 by the Administrator.
							(B)ReliefIf a resident prevails in an action against
			 the Administrator under subparagraph (A), the United States district
			 court—
								(i)shall enjoin the regulation, requirement,
			 policy statement, guidance document, endangerment finding, program, or permit
			 denial that is the subject of the action; and
								(ii)may
			 award reasonable attorneys' fees and costs.
								(C)AppealOn appeal of an injunction issued under
			 subparagraph (B)(i), a United States court of appeals—
								(i)shall require the
			 submission of briefs not later than 30 days after the date of filing of the
			 appeal;
								(ii)may
			 not stay the injunction prior to hearing oral arguments; and
								(iii)shall make a
			 final decision not later than 90 days after the date of filing of the
			 appeal.
								(d)NotificationIf the Administrator concludes under
			 subsection (b)(1) that a regulation, requirement, policy statement, guidance
			 document, endangerment finding, program, or permit denial will have more than a
			 de minimis negative impact on employment levels or economic activity in any
			 State, the Administrator shall provide a notice of the de minimis negative
			 impact to the congressional delegation, Governor, and legislature of the
			 affected State not later than—
						(1)45 days before
			 the effective date of the regulation, requirement, policy statement, guidance
			 document, endangerment finding, requirement, or program; or
						(2)7 days before the
			 denial of the permit.
						XFarm
			 Dust Regulation Prevention Act
				3931.Short
			 titleThis title may be cited
			 as the Farm Dust Regulation Prevention Act.
				3932.Nuisance
			 dustPart A of title I of the
			 Clean Air Act (42 U.S.C. 7401 et seq.) is amended by adding at the end the
			 following:
					
						132.Regulation of
				nuisance dust primarily by State, tribal, and local governments
							(a)Definition of
				nuisance dustIn this
				section, the term nuisance dust means particulate matter—
								(1)generated from
				natural sources, unpaved roads, agricultural activities, earth moving, or other
				activities typically conducted in rural areas; or
								(2)consisting primarily of soil, windblown
				dust, or other natural or biological materials, or some combination of those
				materials.
								(b)ApplicabilityExcept as provided in subsection (c), this
				Act does not apply to, and references in this Act to particulate matter are
				deemed to exclude, nuisance dust.
							(c)ExceptionSubsection (b) does not apply with respect
				to any geographical area in which nuisance dust is not regulated under State,
				tribal, or local law to the extent that the Administrator finds that—
								(1)nuisance dust (or any subcategory of
				nuisance dust) causes substantial adverse public health and welfare effects at
				ambient concentrations; and
								(2)the benefits of applying standards and
				other requirements of this Act to nuisance dust (or such a subcategory of
				nuisance dust) outweigh the costs (including local and regional economic and
				employment impacts) of applying those standards and other requirements to
				nuisance dust (or such a
				subcategory).
								.
				3933.Temporary
			 prohibition against revising any national ambient air quality standard
			 applicable to coarse particulate matterBefore the date that is 1 year after the
			 date of the enactment of this Act, the Administrator of the Environmental
			 Protection Agency may not propose, finalize, implement, or enforce any
			 regulation revising the national primary ambient air quality standard or the
			 national secondary ambient air quality standard applicable to particulate
			 matter with an aerodynamic diameter greater than 2.5 micrometers under section
			 109 of the Clean Air Act (42 U.S.C. 7409).
				XINational Labor
			 Relations Board Reform
				3951.Short
			 titleThis title may be cited
			 as the National Labor Relations Board Reform Act.
				3952.Authority of
			 the NLRBSection 10(c) of the
			 National Labor Relations Act (29 U.S.C. 160) is amended by
			 inserting before the period at the end the following: : Provided
			 further, That the Board shall have no power to order an employer (or
			 seek an order against an employer) to restore or reinstate any work, product,
			 production line, or equipment, to rescind any relocation, transfer,
			 subcontracting, outsourcing, or other change regarding the location, entity, or
			 employer who shall be engaged in production or other business operations, or to
			 require any employer to make an initial or additional investment at a
			 particular plant, facility, or location.
				3953.RetroactivityThe amendment made by section 3952 shall
			 apply to any complaint for which a final adjudication by the National Labor
			 Relations Board has not been made by the date of enactment of this Act.
				XIIGovernment
			 Neutrality in Contracting Act
				3971.Short
			 titleThis title may be cited
			 as the Government Neutrality in Contracting Act.
				3972.PurposesIt is the purpose of this title to—
					(1)promote and ensure
			 open competition on Federal and federally funded or assisted construction
			 projects;
					(2)maintain Federal
			 Government neutrality towards the labor relations of Federal Government
			 contractors on Federal and federally funded or assisted construction
			 projects;
					(3)reduce
			 construction costs to the Federal Government and to the taxpayers;
					(4)expand job
			 opportunities, especially for small and disadvantaged businesses; and
					(5)prevent
			 discrimination against Federal Government contractors or their employees based
			 upon labor affiliation or the lack thereof, thereby promoting the economical,
			 nondiscriminatory, and efficient administration and completion of Federal and
			 federally funded or assisted construction projects.
					3973.Preservation
			 of open competition and Federal Government neutrality
					(a)Prohibition
						(1)General
			 ruleThe head of each executive agency that awards any
			 construction contract after the date of enactment of this Act, or that
			 obligates funds pursuant to such a contract, shall ensure that the agency, and
			 any construction manager acting on behalf of the Federal Government with
			 respect to such contract, in its bid specifications, project agreements, or
			 other controlling documents does not—
							(A)require or
			 prohibit a bidder, offeror, contractor, or subcontractor from entering into, or
			 adhering to, agreements with 1 or more labor organization, with respect to that
			 construction project or another related construction project; or
							(B)otherwise
			 discriminate against a bidder, offeror, contractor, or subcontractor because
			 such bidder, offeror, contractor, or subcontractor—
								(i)becomes a
			 signatory, or otherwise adheres to, an agreement with 1 or more labor
			 organization with respect to that construction project or another related
			 construction project; or
								(ii)refuses to become
			 a signatory, or otherwise adheres to, an agreement with 1 or more labor
			 organization with respect to that construction project or another related
			 construction project.
								(2)Application of
			 prohibitionThe provisions of this section shall not apply to
			 contracts awarded prior to the date of enactment of this Act, and subcontracts
			 awarded pursuant to such contracts regardless of the date of such
			 subcontracts.
						(3)Rule of
			 constructionNothing in paragraph (1) shall be construed to
			 prohibit a contractor or subcontractor from voluntarily entering into an
			 agreement described in such paragraph.
						(b)Recipients of
			 grants and other assistanceThe head of each executive agency
			 that awards grants, provides financial assistance, or enters into cooperative
			 agreements for construction projects after the date of enactment of this Act,
			 shall ensure that—
						(1)the bid
			 specifications, project agreements, or other controlling documents for such
			 construction projects of a recipient of a grant or financial assistance, or by
			 the parties to a cooperative agreement, do not contain any of the requirements
			 or prohibitions described in subparagraph (A) or (B) of subsection (a)(1);
			 or
						(2)the bid
			 specifications, project agreements, or other controlling documents for such
			 construction projects of a construction manager acting on behalf of a recipient
			 or party described in paragraph (1) do not contain any of the requirements or
			 prohibitions described in subparagraph (A) or (B) of subsection (a)(1).
						(c)Failure To
			 complyIf an executive agency, a recipient of a grant or
			 financial assistance from an executive agency, a party to a cooperative
			 agreement with an executive agency, or a construction manager acting on behalf
			 of such an agency, recipient, or party, fails to comply with subsection (a) or
			 (b), the head of the executive agency awarding the contract, grant, or
			 assistance, or entering into the agreement, involved shall take such action,
			 consistent with law, as the head of the agency determines to be
			 appropriate.
					(d)Exemptions
						(1)In
			 generalThe head of an executive agency may exempt a particular
			 project, contract, subcontract, grant, or cooperative agreement from the
			 requirements of 1 or more of the provisions of subsections (a) and (b) if the
			 head of such agency determines that special circumstances exist that require an
			 exemption in order to avert an imminent threat to public health or safety or to
			 serve the national security.
						(2)Special
			 circumstancesFor purposes of paragraph (1), a finding of
			 special circumstances may not be based on the possibility or
			 existence of a labor dispute concerning contractors or subcontractors that are
			 nonsignatories to, or that otherwise do not adhere to, agreements with 1 or
			 more labor organization, or labor disputes concerning employees on the project
			 who are not members of, or affiliated with, a labor organization.
						(3)Additional
			 exemption for certain projectsThe head of an executive agency,
			 upon application of an awarding authority, a recipient of grants or financial
			 assistance, a party to a cooperative agreement, or a construction manager
			 acting on behalf of any of such entities, may exempt a particular project from
			 the requirements of any or all of the provisions of subsections (a) or (c) if
			 the agency head finds—
							(A)that the awarding
			 authority, recipient of grants or financial assistance, party to a cooperative
			 agreement, or construction manager acting on behalf of any of such entities had
			 issued or was a party to, as of the date of the enactment of this Act, bid
			 specifications, project agreements, agreements with one or more labor
			 organizations, or other controlling documents with respect to that particular
			 project, which contained any of the requirements or prohibitions set forth in
			 subsection (a)(1); and
							(B)that one or more
			 construction contracts subject to such requirements or prohibitions had been
			 awarded as of the date of the enactment of this Act.
							(e)Federal
			 Acquisition Regulatory CouncilWith respect to Federal contracts
			 to which this section applies, not later than 60 days after the date of
			 enactment of this Act, the Federal Acquisition Regulatory Council shall take
			 appropriate action to amend the Federal Acquisition Regulation to implement the
			 provisions of this section.
					(f)DefinitionsIn
			 this section:
						(1)Construction
			 contractThe term construction contract means any
			 contract for the construction, rehabilitation, alteration, conversion,
			 extension, or repair of buildings, highways, or other improvements to real
			 property.
						(2)Executive
			 agencyThe term executive agency has the meaning
			 given such term in section 133 of title 41, United States Code, except that
			 such term shall not include the Government Accountability Office.
						(3)Labor
			 organizationThe term labor organization has the
			 meaning given such term in section 701(d) of the
			 Civil Rights Act of 1964
			 (42 U.S.C.
			 2000e(d)).
						XIIIFinancial
			 Regulatory Responsibility Act
				3981.Short
			 titleThis title may be cited
			 as the Financial Regulatory Responsibility Act.
				3982.DefinitionsAs used in this title—
					(1)the term
			 agency means the Board of Governors of the Federal Reserve System,
			 the Bureau of Consumer Financial Protection, the Commodity Futures Trading
			 Commission, the Federal Deposit Insurance Corporation, the Federal Housing
			 Finance Agency, the Financial Stability Oversight Council, the Office of the
			 Comptroller of the Currency, the Office of Financial Research, the National
			 Credit Union Administration, and the Securities and Exchange Commission;
					(2)the term
			 chief economist means—
						(A)with respect to
			 the Board of Governors of the Federal Reserve System, the Director of the
			 Division of Research and Statistics, or an employee of the agency with
			 comparable authority;
						(B)with respect to
			 the Bureau of Consumer Financial Protection, the Assistant Director for
			 Research, or an employee of the agency with comparable authority;
						(C)with respect to
			 the Commodity Futures Trading Commission, the Chief Economist, or an employee
			 of the agency with comparable authority;
						(D)with respect to
			 the Federal Deposit Insurance Corporation, the Director of the Division of
			 Insurance and Research, or an employee of the agency with comparable
			 authority;
						(E)with respect to
			 the Federal Housing Finance Agency, the Chief Economist, or an employee of the
			 agency with comparable authority;
						(F)with respect to
			 the Financial Stability Oversight Council, the Chief Economist, or an employee
			 of the agency with comparable authority;
						(G)with respect to
			 the Office of the Comptroller of the Currency, the Director for Policy
			 Analysis, or an employee of the agency with comparable authority;
						(H)with respect to
			 the Office of Financial Research, the Director, or an employee of the agency
			 with comparable authority;
						(I)with respect to
			 the National Credit Union Administration, the Chief Economist, or an employee
			 of the agency with comparable authority; and
						(J)with respect to
			 the Securities and Exchange Commission, the Director of the Division of Risk,
			 Strategy, and Financial Innovation, or an employee of the agency with
			 comparable authority;
						(3)the term
			 Council means the Chief Economists Council established under
			 section 9; and
					(4)the term
			 regulation—
						(A)means an agency
			 statement of general applicability and future effect that is designed to
			 implement, interpret, or prescribe law or policy or to describe the procedure
			 or practice requirements of an agency, including rules, orders of general
			 applicability, interpretive releases, and other statements of general
			 applicability that the agency intends to have the force and effect of
			 law;
						(B)does not
			 include—
							(i)a
			 regulation issued in accordance with the formal rulemaking provisions of
			 section 556 or 557 of title 5, United States Code;
							(ii)a
			 regulation that is limited to agency organization, management, or personnel
			 matters;
							(iii)a
			 regulation promulgated pursuant to statutory authority that expressly prohibits
			 compliance with this provision;
							(iv)a
			 regulation that is certified by the agency to be an emergency action, if such
			 certification is published in the Federal Register; or
							(v)a
			 regulation that is promulgated by the Board of Governors of the Federal Reserve
			 System or the Federal Open Market Committee under section 10A, 10B, 13, 13A, or
			 19 of the Federal Reserve Act, or any of subsections (a) through (f) of section
			 14 of that Act.
							3983.Required
			 regulatory analysis
					(a)Requirements
			 for notices of proposed rulemakingAn agency may not issue a
			 notice of proposed rulemaking unless the agency includes in the notice of
			 proposed rulemaking an analysis that contains, at a minimum, with respect to
			 each regulation that is being proposed—
						(1)an identification
			 of the need for the regulation and the regulatory objective, including
			 identification of the nature and significance of the market failure, regulatory
			 failure, or other problem that necessitates the regulation;
						(2)an explanation of
			 why the private market or State, local, or tribal authorities cannot adequately
			 address the identified market failure or other problem;
						(3)an analysis of
			 the adverse impacts to regulated entities, other market participants, economic
			 activity, or agency effectiveness that are engendered by the regulation and the
			 magnitude of such adverse impacts;
						(4)a quantitative
			 and qualitative assessment of all anticipated direct and indirect costs and
			 benefits of the regulation (as compared to a benchmark that assumes the absence
			 of the regulation), including—
							(A)compliance
			 costs;
							(B)effects on
			 economic activity, net job creation (excluding jobs related to ensuring
			 compliance with the regulation), efficiency, competition, and capital
			 formation;
							(C)regulatory
			 administrative costs; and
							(D)costs imposed by
			 the regulation on State, local, or tribal governments or other regulatory
			 authorities;
							(5)if quantified
			 benefits do not outweigh quantitative costs, a justification for the
			 regulation;
						(6)identification
			 and assessment of all available alternatives to the regulation, including
			 modification of an existing regulation or statute, together with—
							(A)an explanation of
			 why the regulation meets the objectives of the regulation more effectively than
			 the alternatives, and if the agency is proposing multiple alternatives, an
			 explanation of why a notice of proposed rulemaking, rather than an advanced
			 notice of proposed rulemaking, is appropriate; and
							(B)if the regulation
			 is not a pilot program, an explanation of why a pilot program is not
			 appropriate;
							(7)if the regulation
			 specifies the behavior or manner of compliance, an explanation of why the
			 agency did not instead specify performance objectives;
						(8)an assessment of
			 how the burden imposed by the regulation will be distributed among market
			 participants, including whether consumers, investors, or small businesses will
			 be disproportionately burdened;
						(9)an assessment of
			 the extent to which the regulation is inconsistent, incompatible, or
			 duplicative with the existing regulations of the agency or those of other
			 domestic and international regulatory authorities with overlapping
			 jurisdiction;
						(10)a description of
			 any studies, surveys, or other data relied upon in preparing the
			 analysis;
						(11)an assessment of
			 the degree to which the key assumptions underlying the analysis are subject to
			 uncertainty; and
						(12)an explanation
			 of predicted changes in market structure and infrastructure and in behavior by
			 market participants, including consumers and investors, assuming that they will
			 pursue their economic interests.
						(b)Requirements
			 for notices of final rulemaking
						(1)In
			 generalNotwithstanding any other provision of law, an agency may
			 not issue a notice of final rulemaking with respect to a regulation unless the
			 agency—
							(A)has issued a
			 notice of proposed rulemaking for the relevant regulation;
							(B)has conducted and
			 includes in the notice of final rulemaking an analysis that contains, at a
			 minimum, the elements required under subsection (a); and
							(C)includes in the
			 notice of final rulemaking regulatory impact metrics selected by the chief
			 economist to be used in preparing the report required pursuant to section
			 6.
							(2)Consideration
			 of commentsThe agency shall incorporate in the elements
			 described in paragraph (1)(B) the data and analyses provided to the agency by
			 commenters during the comment period, or explain why the data or analyses are
			 not being incorporated.
						(3)Comment
			 periodAn agency shall not publish a notice of final rulemaking
			 with respect to a regulation, unless the agency—
							(A)has allowed at
			 least 90 days from the date of publication in the Federal Register of the
			 notice of proposed rulemaking for the submission of public comments; or
							(B)includes in the
			 notice of final rulemaking an explanation of why the agency was not able to
			 provide a 90-day comment period.
							(4)Prohibited
			 Rules
							(A)In
			 generalAn agency may not publish a notice of final rulemaking if
			 the agency, in its analysis under paragraph (1)(B), determines that the
			 quantified costs are greater than the quantified benefits under subsection
			 (a)(5).
							(B)Publication of
			 AnalysisIf the agency is precluded by subparagraph (A) from
			 publishing a notice of final rulemaking, the agency shall publish in the
			 Federal Register and on the public website of the agency its analysis under
			 paragraph (1)(B), and provide the analysis to each House of Congress.
							(C)Congressional
			 waiverIf the agency is precluded by subparagraph (A) from
			 publishing a notice of final rulemaking, Congress, by joint resolution pursuant
			 to the procedures set forth for joint resolutions in section 802 of title 5,
			 United States Code, may direct the agency to publish a notice of final
			 rulemaking notwithstanding the prohibition contained in subparagraph (A). In
			 applying section 802 of title 5, United States Code, for purposes of this
			 paragraph, section 802(e)(2) shall not apply and the term—
								(i)joint
			 resolution or joint resolution described in subsection
			 (a) means only a joint resolution introduced during the period
			 beginning on the submission or publication date and ending 60 days thereafter
			 (excluding days either House of Congress is adjourned for more than 3 days
			 during a session of Congress), the matter after the resolving clause of which
			 is as follows: “That Congress directs, notwithstanding the prohibition
			 contained in (3)(b)(4)(A) of the Financial Regulatory Responsibility Act of
			 2011, the __ to publish the notice of final rulemaking for the regulation or
			 regulations that were the subject of the analysis submitted by the __ to
			 Congress on __.” (The blank spaces being appropriately filled in.); and
								(ii)submission
			 or publication date means—
									(I)the date on which
			 the analysis under paragraph (1)(B) is submitted to Congress under paragraph
			 (4)(B); or
									(II)if the analysis
			 is submitted to Congress less than 60 session days or 60 legislative days
			 before the date on which the Congress adjourns a session of Congress, the date
			 on which the same or succeeding Congress first convenes its next
			 session.
									3984.Rule of
			 constructionFor purposes of
			 the Paperwork Reduction Act (44 U.S.C. 3501 et seq.), obtaining, causing to be
			 obtained, or soliciting information for purposes of complying with section 3
			 with respect to a proposed rulemaking shall not be construed to be a collection
			 of information, provided that the agency has first issued an advanced notice of
			 proposed rulemaking in connection with the regulation, identifies that advanced
			 notice of proposed rulemaking in its solicitation of information, and informs
			 the person from whom the information is obtained or solicited that the
			 provision of information is voluntary.
				3985.Public
			 availability of data and regulatory analysis
					(a)In
			 generalAt or before the commencement of the public comment
			 period with respect to a regulation, the agency shall make available on its
			 public website sufficient information about the data, methodologies, and
			 assumptions underlying the analyses performed pursuant to section 3 so that the
			 analytical results of the agency are capable of being substantially reproduced,
			 subject to an acceptable degree of imprecision or error.
					(b)ConfidentialityThe
			 agency shall comply with subsection (a) in a manner that preserves the
			 confidentiality of nonpublic information, including confidential trade secrets,
			 confidential commercial or financial information, and confidential information
			 about positions, transactions, or business practices.
					3986.Five-year
			 regulatory impact analysis
					(a)In
			 generalNot later than 5 years after the date of publication in
			 the Federal Register of a notice of final rulemaking, the chief economist of
			 the agency shall issue a report that examines the economic impact of the
			 subject regulation, including the direct and indirect costs and benefits of the
			 regulation.
					(b)Regulatory
			 impact metricsIn preparing the report required by subsection
			 (a), the chief economist shall employ the regulatory impact metrics included in
			 the notice of final rulemaking pursuant to section 3(b)(1)(C).
					(c)ReproducibilityThe
			 report shall include the data, methodologies, and assumptions underlying the
			 evaluation so that the agency’s analytical results are capable of being
			 substantially reproduced, subject to an acceptable degree of imprecision or
			 error.
					(d)ConfidentialityThe
			 agency shall comply with subsection (c) in a manner that preserves the
			 confidentiality of nonpublic information, including confidential trade secrets,
			 confidential commercial or financial information, and confidential information
			 about positions, transactions, or business practices.
					(e)ReportThe
			 agency shall submit the report required by subsection (a) to the Committee on
			 Banking, Housing, and Urban Affairs of the Senate and the Committee on
			 Financial Services of the House of Representatives and post it on the public
			 website of the agency. The Commodity Futures Trading Commission shall also
			 submit its report to the Committee on Agriculture, Nutrition, and Forestry of
			 the Senate and the Committee on Agriculture of the House of
			 Representatives.
					3987.Retrospective
			 review of existing rules
					(a)Regulatory
			 improvement planNot later
			 than 1 year after the date of enactment of this title and every 5 years
			 thereafter, each agency shall develop, submit to the Committee on Banking,
			 Housing, and Urban Affairs of the Senate and the Committee on Financial
			 Services of the House of Representatives, and post on the public website of the
			 agency a plan, consistent with law and its resources and regulatory priorities,
			 under which the agency will modify, streamline, expand, or repeal existing
			 regulations so as to make the regulatory program of the agency more effective
			 or less burdensome in achieving the regulatory objectives. The Commodity
			 Futures Trading Commission shall also submit its plan to the Committee on
			 Agriculture, Nutrition, and Forestry of the Senate and the Committee on
			 Agriculture of the House of Representatives.
					(b)Implementation
			 progress reportTwo years after the date of submission of each
			 plan required under subsection (a), each agency shall develop, submit to the
			 Committee on Banking, Housing, and Urban Affairs of the Senate and the
			 Committee on Financial Services of the House of Representatives, and post on
			 the public website of the agency a report of the steps that it has taken to
			 implement the plan, steps that remain to be taken to implement the plan, and,
			 if any parts of the plan will not be implemented, reasons for not implementing
			 those parts of the plan. The Commodity Futures Trading Commission shall also
			 submit its plan to the Committee on Agriculture, Nutrition, and Forestry of the
			 Senate and the Committee on Agriculture of the House of Representatives.
					3988.Judicial
			 review
					(a)In
			 generalNotwithstanding any other provision of law, during the
			 period beginning on the date on which a notice of final rulemaking for a
			 regulation is published in the Federal Register and ending 1 year later, a
			 person that is adversely affected or aggrieved by the regulation is entitled to
			 bring an action in the United States Court of Appeals for the District of
			 Columbia Circuit for judicial review of agency compliance with the requirements
			 of section 3.
					(b)StayThe
			 court may stay the effective date of the regulation or any provision
			 thereof.
					(c)ReliefIf
			 the court finds that an agency has not complied with the requirements of
			 section 3, the court shall vacate the subject regulation, unless the agency
			 shows by clear and convincing evidence that vacating the regulation would
			 result in irreparable harm. Nothing in this section affects other limitations
			 on judicial review or the power or duty of the court to dismiss any action or
			 deny relief on any other appropriate legal or equitable ground.
					3989.Chief
			 Economists Council
					(a)EstablishmentThere
			 is established the Chief Economists Council.
					(b)MembershipThe
			 Council shall consist of the chief economist of each agency. The members of the
			 Council shall select the first chairperson of the Council. Thereafter the
			 position of Chairperson shall rotate annually among the members of the
			 Council.
					(c)MeetingsThe
			 Council shall meet at the call of the Chairperson, but not less frequently than
			 quarterly.
					(d)ReportOne
			 year after the effective date of this title and annually thereafter, the
			 Council shall prepare and submit to the Committee on Banking, Housing, and
			 Urban Affairs and the Committee on Agriculture, Nutrition, and Forestry of the
			 Senate and the Committee on Financial Services and the Committee on Agriculture
			 of the House of Representatives a report on—
						(1)the benefits and
			 costs of regulations adopted by the agencies during the past 12 months;
						(2)the regulatory
			 actions planned by the agencies for the upcoming 12 months;
						(3)the cumulative
			 effect of the existing regulations of the agencies on economic activity,
			 innovation, international competitiveness of entities regulated by the
			 agencies, and net job creation (excluding jobs related to ensuring compliance
			 with the regulation);
						(4)the training and
			 qualifications of the persons who prepared the cost-benefit analyses of each
			 agency during the past 12 months;
						(5)the sufficiency
			 of the resources available to the chief economists during the past 12 months
			 for the conduct of the activities required by this title; and
						(6)recommendations
			 for legislative or regulatory action to enhance the efficiency and
			 effectiveness of financial regulation in the United States.
						3990.Conforming
			 amendmentsSection 15(a) of
			 the Commodity Exchange Act (7 U.S.C. 19(a)) is amended—
					(1)by striking
			 paragraph (1);
					(2)in paragraph (2),
			 by striking (2) and all that follows through light of— and
			 inserting the following:
						
							(1)ConsiderationsBefore
				promulgating a regulation under this chapter or issuing an order (except as
				provided in paragraph (2)), the Commission shall take into
				consideration—
							;
					(3)in paragraph (1),
			 as so redesignated—
						(A)in subparagraph
			 (B), by striking futures and inserting the
			 relevant;
						(B)in subparagraph
			 (C), by adding and at the end;
						(C)in subparagraph
			 (D), by striking and at the end; and
						(D)by striking
			 subparagraph (E); and
						(4)by redesignating
			 paragraph (3) as paragraph (2).
					3991.Other
			 regulatory entities
					(a)Securities and
			 exchange commissionNot later than 1 year after the date of
			 enactment of this title, the Securities and Exchange Commission shall provide
			 to the Committee on Banking, Housing, and Urban Affairs of the Senate and the
			 Committee on Financial Services of the House of Representatives a report
			 setting forth a plan for subjecting the Public Company Accounting Oversight
			 Board, the Municipal Securities Rulemaking Board, and any national securities
			 association registered under section 15A of the Securities Exchange Act of 1934
			 (15 U.S.C. 78o–4(a)) to the requirements of this title, other than direct
			 representation on the Council.
					(b)Commodity
			 futures trading commissionNot later than 1 year after the date
			 of enactment of this title, the Commodity Futures Trading Commission shall
			 provide to the Committee on Banking, Housing, and Urban Affairs of the Senate,
			 the Committee on Financial Services of the House of Representatives, the
			 Committee on Agriculture, Nutrition, and Forestry of the Senate, and the
			 Committee on Agriculture of the House of Representatives a report setting forth
			 a plan for subjecting any futures association registered under section 17 of
			 the Commodity Exchange Act (7 U.S.C. 21) to the requirements of this title,
			 other than direct representation on the Council.
					3992.Avoidance of
			 duplicative or unnecessary analysesAn agency may perform the analyses required
			 by this title in conjunction with, or as a part of, any other agenda or
			 analysis required by any other provision of law, if such other analysis
			 satisfies the provisions this Act.
				3993.SeverabilityIf any provision of this title the
			 application of any provision of this title to any person or circumstance, is
			 held invalid, the application of such provision to other persons or
			 circumstances, and the remainder of this title, shall not be affected
			 thereby.
				XIVRegulatory
			 Responsibility for Our Economy Act
				3994.Short
			 titleThis title may be cited
			 as the Regulatory Responsbility for Our Economy Act.
				3995.DefinitionsIn this title—
					(1)the term
			 agency means any authority of the United States that is—
						(A)an agency as
			 defined under section 3502(1) of title 44, United States Code; and
						(B)shall include an
			 independent regulatory agency as defined under section 3502(5) of title 44,
			 United States Code;
						(2)the term
			 regulation—
						(A)means an agency
			 statement of general applicability and future effect, which the agency intends
			 to have the force and effect of law, that is designed to implement, interpret,
			 or prescribe law or policy or to describe the procedure or practice
			 requirements of an agency; and
						(B)shall not
			 include—
							(i)regulations
			 issued in accordance with the formal rulemaking provisions of sections 556 and
			 557 of title 5, United States Code;
							(ii)regulations that
			 pertain to a military or foreign affairs function of the United States, other
			 than procurement regulations and regulations involving the import or export of
			 non-defense articles and services; or
							(iii)regulations
			 that are limited to agency organization, management, or personnel
			 matters;
							(3)the term
			 regulatory action means any substantive action by an agency
			 (normally published in the Federal Register) that promulgates or is expected to
			 lead to the promulgation of a final regulation, including notices of inquiry,
			 advance notices of proposed rulemaking, and notices of proposed rulemaking;
			 and
					(4)the term
			 significant regulatory action means any regulatory action that is
			 likely to result in a regulation that may—
						(A)have an annual
			 effect on the economy of $100,000,000 or more or adversely affect in a material
			 way the economy, a sector of the economy, productivity, competition, jobs, the
			 environment, public health or safety, or State, local, or tribal governments or
			 communities;
						(B)create a serious
			 inconsistency or otherwise interfere with an action taken or planned by another
			 agency;
						(C)materially alter
			 the budgetary impact of entitlements, grants, user fees, or loan programs or
			 the rights and obligation of recipients thereof;
						(D)add to the
			 national debt; or
						(E)raise novel legal
			 or policy issues arising out of legal mandates, the President's priorities, or
			 the principles set forth in this Act.
						3996.Agency
			 requirements
					(a)Federal
			 regulatory systemThe Federal regulatory system shall—
						(1)protect the
			 public health, welfare, safety, and the environment of the United States,
			 especially those promoting economic growth, innovation, competitiveness, and
			 job creation;
						(2)be based on the
			 best available science and information;
						(3)allow for public
			 participation and an open exchange of ideas;
						(4)promote
			 predictability and reduce uncertainty, including adherence to a clearly
			 articulated timeline for the release of regulatory documents at all stages of
			 the regulatory process;
						(5)identify and use
			 the best, most innovative, and least burdensome tools for achieving regulatory
			 ends;
						(6)take into account
			 benefits and costs, both quantitative and qualitative;
						(7)ensure that
			 regulations are accessible, consistent, written in plain language, and easy to
			 understand; and
						(8)measure, and seek
			 to improve, the actual results of regulatory requirements.
						(b)RequirementsEach
			 agency shall—
						(1)propose or adopt
			 a regulation only upon a reasoned determination that the benefits of the
			 regulation justify the costs of the regulation to the extent permitted by
			 law;
						(2)tailor
			 regulations of the agency to impose the least burden on society, consistent
			 with obtaining regulatory objectives, taking into account, among other things,
			 the costs of cumulative regulations;
						(3)select, in
			 choosing among alternative regulatory approaches, those approaches that
			 maximize net benefits, including potential economic, environmental, public
			 health and safety, and other advantages, distributive impacts, and
			 equity;
						(4)specify
			 performance objectives, rather than specifying the behavior or manner of
			 compliance that regulated entities are required to adopt;
						(5)identify and
			 assess available alternatives to direct regulation, including providing
			 economic incentives to encourage the desired behavior, such as user fees or
			 marketable permits, or providing information upon which choices can be made by
			 the public; and
						(6)use the best
			 available techniques to quantify anticipated present and future benefits and
			 costs.
						3997.Public
			 participation
					(a)In
			 generalRegulations shall
			 be—
						(1)adopted through a process that involves
			 public participation; and
						(2)based, to the extent consistent with law,
			 on the open exchange of information and perspectives among State, local, and
			 tribal officials, experts in relevant disciplines, affected stakeholders in the
			 private sector, and the public as a whole.
						(b)Opportunity To
			 participateEach agency shall—
						(1)provide the
			 public with an opportunity to participate in the regulatory process;
						(2)as authorized by
			 law, afford the public a meaningful opportunity to comment through the Internet
			 on any proposed regulation, with a comment period that shall begin on the date
			 on which the proposed regulation is published in the Federal Register and be
			 not less than 60 days, unless the relevant regulation is designated by the
			 Administrator of the Office of Information and Regulatory Affairs to be an
			 emergency rule;
						(3)provide, for both
			 proposed and final rules, timely online access to the rulemaking docket on
			 regulations.gov, including relevant scientific and technical findings, in an
			 open format that can be easily searched and downloaded; and
						(4)for proposed
			 rules, provide access to include, to the extent permitted by law, an
			 opportunity for public comment on all pertinent parts of the rulemaking docket,
			 including relevant scientific and technical findings.
						(c)Seeking
			 affected partiesBefore issuing a notice of proposed rulemaking,
			 each agency shall, where appropriate, seek the views of those who are likely to
			 be affected, including those who are likely to benefit from and those who are
			 potentially subject to such rulemaking.
					(d)Delay of
			 implementation
						(1)In
			 generalAn agency shall delay implementation of an interim final
			 rule until final disposition of a challenge is entered by a court in the United
			 States, if—
							(A)the agency
			 excepted the rule from notice and public procedure under section 553(b)(B) of
			 title 5, United States Code; and
							(B)the agency
			 exception of the rule described under paragraph (1) is challenged in a court in
			 the United States.
							(2)Length of
			 delayIf implementation of an interim final rule is delayed under
			 paragraph (1), the delay shall continue until a final disposition of the
			 challenge is entered by the court.
						3998.Integration
			 and innovation
					(a)FindingsCongress
			 finds that—
						(1)some sectors and
			 industries face a significant number of regulatory requirements, some of which
			 may be redundant, inconsistent, or overlapping; and
						(2)greater
			 coordination across agencies should reduce these requirements, thus reducing
			 costs and simplifying and harmonizing rules.
						(b)Promotion of
			 innovationIn developing regulatory actions and identifying
			 appropriate approaches, each agency shall—
						(1)promote
			 coordination, simplification, and harmonization; and
						(2)identify means to
			 achieve regulatory goals that are designed to promote innovation.
						3999.Flexible
			 approaches
					(a)In
			 generalEach agency shall
			 identify and consider regulatory approaches that reduce burdens, especially
			 economic burdens, and maintain flexibility and freedom of choice for the
			 public.
					(b)ContentsThe approaches described under subsection
			 (a) shall include warnings, appropriate default rules, disclosure requirements,
			 and the provision of information to the public in a form that is clear and
			 intelligible.
					3999A.ScienceEach agency shall ensure the objectivity of
			 any scientific and technological information and processes used to support the
			 regulatory actions of the agency.
				3999B.Retrospective
			 analyses of existing rules
					(a)Retrospective
			 analyses
						(1)In
			 generalTo facilitate the
			 periodic review of existing significant regulatory actions, agencies shall
			 consider how best to promote retrospective analysis of rules that may be
			 outmoded, ineffective, insufficient, or excessively burdensome, and to modify,
			 streamline, expand, or repeal such regulations in accordance with what has been
			 learned.
						(2)AgreementOnce
			 every 5 years, each agency may enter into an agreement with a qualified private
			 organization to conduct the retrospective analysis described in paragraph (1)
			 of the agency.
						(3)Publication
			 onlineAny retrospective
			 analyses conducted under this subsection, including supporting data, shall be
			 published online.
						(b)Agency
			 plans
						(1)Plan
							(A)In
			 generalNot later than 180 days after the date of enactment of
			 this title, each agency shall develop and submit to the appropriate
			 congressional committees a preliminary plan for reviewing significant
			 regulatory actions issued by the agency, consistent with law, under which the
			 agency shall review its existing significant regulatory actions once every 5
			 years to determine whether such regulations should be modified, streamlined,
			 expanded, or repealed so as to make the regulatory program of the agency more
			 effective or less burdensome in achieving the regulatory objectives.
							(B)RepealIf
			 the plan described in subparagraph (A) includes suggestions for needed repeals
			 a timeline for such repeals shall also be included in the plan.
							(2)ReportUpon
			 completion of a review under a plan submitted under paragraph (1), each agency
			 shall submit to the appropriate congressional committees a report that—
							(A)describes the
			 outcome of the review, including which regulations were modified, streamlined,
			 expanded, or repealed;
							(B)describes the
			 reasons for the modifications, streamlining, expansions, or repeals described
			 in subparagraph (A); and
							(C)in any case where
			 an agency did not take action, describes the reasons why the agency did not
			 take action to modify, streamline, expand, or repeal any significant regulatory
			 actions.
							XVReducing
			 Regulatory Burdens Act
				3999C.Short
			 titleThis title may be cited
			 as the Reducing Regulatory Burdens Act.
				3999D.Use of
			 authorized pesticidesSection
			 3(f) of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136a(f)) is
			 amended by adding at the end the following:
					
						(5)Use of
				authorized pesticidesExcept
				as provided in section 402(s) of the Federal Water Pollution Control Act, the
				Administrator or a State may not require a permit under such Act for a
				discharge from a point source into navigable waters of a pesticide authorized
				for sale, distribution, or use under this Act, or the residue of such a
				pesticide, resulting from the application of such
				pesticide.
						.
				3999E.Discharges of
			 pesticidesSection 402 of the
			 Federal Water Pollution Control Act (33 U.S.C. 1342) is amended by
			 adding at the end the following:
					
						(s)Discharges of
				pesticides
							(1)No permit
				requirementExcept as
				provided in paragraph (2), a permit shall not be required by the Administrator
				or a State under this Act for a discharge from a point source into navigable
				waters of a pesticide authorized for sale, distribution, or use under the
				Federal Insecticide, Fungicide, and Rodenticide Act, or the residue of such a
				pesticide, resulting from the application of such pesticide.
							(2)ExceptionsParagraph
				(1) shall not apply to the following discharges of a pesticide or pesticide
				residue:
								(A)A discharge resulting from the application
				of a pesticide in violation of a provision of the Federal Insecticide,
				Fungicide, and Rodenticide Act that is relevant to protecting water quality,
				if—
									(i)the discharge would not have occurred but
				for the violation; or
									(ii)the amount of pesticide or pesticide
				residue in the discharge is greater than would have occurred without the
				violation.
									(B)Stormwater discharges subject to regulation
				under subsection (p).
								(C)The following discharges subject to
				regulation under this section:
									(i)Manufacturing or
				industrial effluent.
									(ii)Treatment works
				effluent.
									(iii)Discharges
				incidental to the normal operation of a vessel, including a discharge resulting
				from ballasting operations or vessel biofouling
				prevention.
									.
				DDomestic Energy
			 Job Promotion
			IDomestic Jobs,
			 Domestic Energy, and Deficit Reduction Act
				4101.Short
			 titleThis title may be cited
			 as the Domestic Jobs, Domestic Energy, and Deficit Reduction
			 Act.
				AOuter Continental Shelf leasing
					4111.Leasing program considered
			 approved
						(a)In generalThe Draft Proposed Outer Continental Shelf
			 Oil and Gas Leasing Program 2010–2015 issued by the Secretary of the Interior
			 (referred to in this section as the Secretary) under section 18
			 of the Outer Continental Shelf Lands Act (43 U.S.C. 1344) is considered to have
			 been approved by the Secretary as a final oil and gas leasing program under
			 that section.
						(b)Final environmental impact
			 statementThe Secretary is
			 considered to have issued a final environmental impact statement for the
			 program described in subsection (a) in accordance with all requirements under
			 section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C.
			 4332(2)(C)).
						4112.Lease sales
						(a)In generalExcept as otherwise provided in this
			 section, not later than 180 days after the date of enactment of this Act and
			 every 270 days thereafter, the Secretary of the Interior (referred to in this
			 section as the Secretary) shall conduct a lease sale in each
			 outer Continental Shelf planning area for which the Secretary determines that
			 there is a commercial interest in purchasing Federal oil and gas leases for
			 production on the outer Continental Shelf.
						(b)Subsequent determinations and
			 salesIf the Secretary
			 determines that there is not a commercial interest in purchasing Federal oil
			 and gas leases for production on the outer Continental Shelf in a planning area
			 under this section, not later than 2 years after the date of enactment of the
			 determination and every 2 years thereafter, the Secretary shall—
							(1)determine whether there is a commercial
			 interest in purchasing Federal oil and gas leases for production on the outer
			 Continental Shelf in the planning area; and
							(2)if the Secretary determines that there is a
			 commercial interest described in subsection (a), conduct a lease sale in the
			 planning area.
							(c)Exclusion from
			 5-year lease programIf a planning area for which there is a
			 commercial interest described in subsection (a) was not included in a 5-year
			 lease program, the Secretary shall include leasing in the planning area in the
			 subsequent 5-year lease program.
						(d)PetitionsIf
			 a person petitions the Secretary to conduct a lease sale for an outer
			 Continental Shelf planning area in which the person has a commercial interest,
			 not later than 60 days after the date of receipt of the petition, the Secretary
			 shall conduct a lease sale for the area.
						(e)ExceptionSubsection
			 (a) shall not apply to the North Atlantic Planning Area.
						4113.Applications
			 for permits to drillSection 5
			 of the Outer Continental Shelf Lands Act (43 U.S.C. 1334) is amended by adding
			 at the end the following:
						
							(k)Applications
				for permits to drill
								(1)In
				generalSubject to paragraph (2), the Secretary shall approve or
				disapprove an application for a permit to drill submitted under this Act not
				later than 20 days after the date the application is submitted to the
				Secretary.
								(2)DisapprovalIf
				the Secretary disapproves an application for a permit to drill submitted under
				paragraph (1), the Secretary shall—
									(A)provide to the
				applicant a description of the reasons for the disapproval of the
				application;
									(B)allow the
				applicant to resubmit an application during the 10-day period beginning on the
				date of the receipt of the description by the applicant; and
									(C)approve or
				disapprove any resubmitted application not later than 10 days after the date
				the application is submitted to the
				Secretary.
									.
					4114.Lease sales
			 for certain areas
						(a)In
			 generalAs soon as practicable but not later than 1 year after
			 the date of enactment of this Act, the Secretary of the Interior shall
			 hold—
							(1)Lease Sale 216
			 for areas in the Central Gulf of Mexico;
							(2)Lease Sale 218
			 for areas in the Western Gulf of Mexico;
							(3)Lease Sale 220
			 for areas offshore the State of Virginia; and
							(4)Lease Sale 222
			 for areas in the Central Gulf of Mexico.
							(b)Compliance with
			 other lawsFor purposes of the Lease Sales described in
			 subsection (a), the Environmental Impact Statement for the 2007-2015-Year OCS
			 Plan and the applicable Multi-Sale Environmental Impact Statement shall be
			 considered to satisfy the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
						(c)Energy projects
			 in the Gulf of Mexico
							(1)JurisdictionThe
			 United States Court of Appeals for the Fifth Circuit shall have exclusive
			 jurisdiction over challenges to offshore energy projects and permits to drill
			 carried out in the Gulf of Mexico.
							(2)Filing
			 deadlineAny civil action to challenge a project or permit
			 described in paragraph (1) shall be filed not later than 60 days after the date
			 of approval of the project or the issuance of the permit.
							BRegulatory streamlining
					4131.Commercial leasing program for oil shale
			 resources on public landSubsection (e) of the Oil Shale, Tar Sands,
			 and Other Strategic Unconventional Fuels Act of 2005 (42 U.S.C. 15927(e)) is
			 amended—
						(1)in the first sentence, by striking
			 Not later and inserting the following:
							
								(1)In generalNot
				later
								;
						(2)in the second sentence—
							(A)by striking If the Secretary
			 and inserting the following:
								
									(2)Lease sales
										(A)In generalIf the
				Secretary
										;
				and
							(B)by striking may and
			 inserting shall;
							(3)in the last sentence, by striking
			 Evidence of interest and inserting the following:
							
								(B)Evidence of interestEvidence of
				interest
								;
				and
						(4)by adding at the end the following:
							
								(C)Subsequent lease salesDuring any period for which the Secretary
				determines that there is sufficient support and interest in a State in the
				development of tar sands and oil shale resources, the Secretary shall—
									(i)at least annually, consult with the persons
				described in paragraph (1) to expedite the commercial leasing program for oil
				shale resources on public land in the State; and
									(ii)at least once every 270 days, conduct a
				lease sale in the State under the commercial leasing program
				regulations.
									.
						4132.Jurisdiction over covered energy
			 projects
						(a)Definition of covered energy
			 projectIn this section, the
			 term covered energy project means any action or decision by a
			 Federal official regarding—
							(1)the leasing of Federal land (including
			 submerged land) for the exploration, development, production, processing, or
			 transmission of oil, natural gas, or any other source or form of energy,
			 including actions and decisions regarding the selection or offering of Federal
			 land for such leasing; or
							(2)any action under such a lease, except that
			 this section and Act shall not apply to a dispute between the parties to a
			 lease entered into a provision of law authorizing the lease regarding
			 obligations under the lease or the alleged breach of the lease.
							(b)Exclusive jurisdiction over causes and
			 claims relating to covered energy projectsNotwithstanding any other provision of law,
			 the United States District Court for the District of Columbia shall have
			 exclusive jurisdiction to hear all causes and claims under this section or any
			 other Act that arise from any covered energy project.
						(c)Time for filing complaint
							(1)In generalEach case or claim described in subsection
			 (b) shall be filed not later than the end of the 60-day period beginning on the
			 date of the action or decision by a Federal official that constitutes the
			 covered energy project concerned.
							(2)ProhibitionAny cause or claim described in subsection
			 (b) that is not filed within the time period described in paragraph (1) shall
			 be barred.
							(d)District court for the District of Columbia
			 deadline
							(1)In generalEach proceeding that is subject to
			 subsection (b) shall—
								(A)be resolved as expeditiously as practicable
			 and in any event not more than 180 days after the cause or claim is filed;
			 and
								(B)take precedence over all other pending
			 matters before the district court.
								(2)Failure to comply with
			 deadlineIf an interlocutory
			 or final judgment, decree, or order has not been issued by the district court
			 by the deadline required under this section, the cause or claim shall be
			 dismissed with prejudice and all rights relating to the cause or claim shall be
			 terminated.
							(e)Ability To seek appellate
			 reviewAn interlocutory or
			 final judgment, decree, or order of the district court under this section may
			 be reviewed by no other court except the Supreme Court.
						(f)Deadline for appeal to the Supreme
			 CourtIf a writ of certiorari
			 has been granted by the Supreme Court pursuant to subsection (e), the
			 interlocutory or final judgment, decree, or order of the district court shall
			 be resolved as expeditiously as practicable and in any event not more than 180
			 days after the interlocutory or final judgment, decree, order of the district
			 court is issued.
						4133.Environmental impact
			 statementsTitle I of the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4331 et seq.) is amended
			 by adding at the end the following:
						
							106.Completion and review of environmental
				impact statements
								(a)Completion
									(1)In generalNotwithstanding any other provision of law,
				each review carried out under section 102(2)(C) with respect to any action
				taken under any provision of law, or for which funds are made available under
				any provision of law, shall be completed not later than the date that is 270
				days after the commencement of the review.
									(2)Failure to complete reviewIf a review described in paragraph (1) has
				not been completed for an action subject to section 102(2)(C) by the date
				specified in paragraph (1)—
										(A)the action shall be considered to have no
				significant impact described in section 102(2)(C); and
										(B)that classification shall be considered to
				be a final agency action.
										(3)Unemployment
				rateIf the national unemployment rate is 5 percent or more, the
				lead agency conducting a review of an action under this section shall use the
				most expeditious means authorized under this title to conduct the
				review.
									(b)Lead agencyThe lead agency for a review of an action
				under this section shall be the Federal agency to which funds are made
				available for the action.
								(c)Review
									(1)Administrative appealsThere shall be a single administrative
				appeal for each review carried out pursuant to section 102(2)(C).
									(2)Judicial review
										(A)In generalOn resolution of the administrative appeal,
				judicial review of the final agency decision after exhaustion of administrative
				remedies shall lie with the United States Court of Appeals for the District of
				Columbia Circuit.
										(B)Administrative recordAn appeal to the court described in
				subparagraph (A) shall be based only on the administrative record.
										(C)Pendency of judicial reviewAfter an agency has made a final decision
				with respect to a review carried out under this subsection, the decision shall
				be effective during the course of any subsequent appeal to a court described in
				subparagraph (A).
										(3)Civil actionEach civil action covered by this section
				shall be considered to arise under the laws of the United
				States.
									.
					4134.Clean air regulation
						(a)Regulation of greenhouse
			 gasesSection 302(g) of the
			 Clean Air Act (42 U.S.C. 7602(g)) is amended—
							(1)by striking (g) The term and
			 inserting the following:
								
									(g)Air pollutant
										(1)In generalThe
				term
										;
							(2)by striking Such term and
			 inserting the following:
								
									(2)InclusionsThe term air
				pollutant
									;
				and
							(3)by adding at the end the following:
								
									(3)ExclusionsThe term air pollutant does
				not include carbon dioxide, methane from agriculture or livestock, or water
				vapor.
									.
							(b)Emission waiversThe Administrator of the Environmental
			 Protection Agency shall not grant to any State any waiver of Federal preemption
			 of motor vehicle standards under section 209(b) of the Clean Air Act (42 U.S.C.
			 7543(b)) for preemption under that Act for any regulation of the State to
			 control greenhouse gas emissions from motor vehicles.
						4135.Employment
			 effects of actions under Clean Air ActSection 321(b) of the Clean Air Act (42
			 U.S.C. 7621(b)) is amended—
						(1)by designating the first through eighth
			 sentences as paragraphs (1) through (8), respectively; and
						(2)by adding at the end the following:
							
								(9)Economic
				analysisNot later than 30
				days before conducting a public hearing or providing notice of a determination
				that a hearing is not necessary with respect to a requirement described in
				paragraph (1), the Administrator shall—
									(A)conduct a full economic analysis of the
				requirement; and
									(B)make the results
				of the analysis available to the public.
									(10)Economic
				review board
									(A)In
				generalNot later than 30 days after the date on which the
				Administrator makes the results of an economic analysis of a requirement
				available to the public under paragraph (9)(B), the Secretary of Commerce shall
				establish an economic review board consisting of a representative from each
				Federal agency with jurisdiction over affected industries to assess—
										(i)the cumulative
				economic impact of the requirement, including the direct, indirect,
				quantifiable, and qualitative effects;
										(ii)the cost of
				compliance with the requirement;
										(iii)the effect of
				the requirement on the retirement or closure of domestic businesses;
										(iv)the direct and
				indirect adverse impacts on the economies of local communities that are
				projected to result from the requirement;
										(v)energy sectors
				that could be expected to retire units as a result of the requirement;
										(vi)the impact of
				the requirement on the price of electricity, oil, gas, coal, and renewable
				resources;
										(vii)the economic
				harm to consumers resulting from the requirement;
										(viii)the impact of
				the requirement on the ability of industries and businesses in the United
				States to compete with industries and businesses in other countries, with
				respect to competitiveness in both domestic and foreign markets;
										(ix)the regions of
				the United States that are forecasted to be—
											(I)most affected
				from the direct and indirect adverse impacts of the requirement from the
				retirement of impacted units and increased prices for retail electricity,
				transportation fuels, heating oil, and petrochemicals; and
											(II)least affected
				from adverse impacts described in subclause (I) due to the creation of new jobs
				and economic growth that are expected to result directly and indirectly from
				energy construction projects;
											(x)the adverse
				impacts of the requirement on electric reliability that are expected to result
				from the retirement of electric generation;
										(xi)the geographical
				distribution of the projected adverse electric reliability impacts of the
				requirement;
										(xii)Federal, State,
				and local policies that have been or will be implemented to support energy
				infrastructure in the United States, including policies that promote fuel
				diversity, affordable and reliable electricity, and energy security; and
										(xiii)other direct
				and indirect impacts that are expected to result from the cumulative obligation
				to comply with the requirement.
										(B)ReportNot
				later than 30 days after the date on which the economic review board completes
				the assessment of a requirement under subparagraph (A), the economic review
				board shall submit to Congress, the President, and the Secretary a report that
				describes the results of the assessment.
									(C)RegulationsThe
				Administrator shall not promulgate regulations to implement a requirement
				described in paragraph (1) until at least 60 days after the date of submission
				of the report on the requirement under subparagraph
				(B).
									.
						4136.Endangered species
						(a)EmergenciesSection 10 of the Endangered Species Act of
			 1973 (16 U.S.C. 1539) is amended by adding at the end the following:
							
								(k)EmergenciesOn the declaration of an emergency by the
				Governor of a State, the Secretary shall, for the duration of the emergency,
				temporarily exempt from the prohibition against taking, and the prohibition
				against the adverse modification of critical habitat, under this Act any action
				that is reasonably necessary to avoid or ameliorate the impact of the
				emergency, including the operation of any water supply or flood control project
				by a Federal
				agency.
								.
						(b)Prohibition of consideration of impact of
			 greenhouse gas
							(1)In generalThe Endangered Species Act of 1973 (16
			 U.S.C. 1531 et seq.) is amended by adding at the end the following:
								
									19.Prohibition of consideration of impact of
				greenhouse gas
										(a)Definition of greenhouseIn this section, the term greenhouse
				gas means any of—
											(1)carbon dioxide;
											(2)methane;
											(3)nitrous oxide;
											(4)sulfur hexafluoride;
											(5)a hydrofluorocarbon;
											(6)a perfluorocarbon; or
											(7)any other anthropogenic gas designated by
				the Secretary for purposes of this section.
											(b)Impact of greenhouse gasThe impact of greenhouse gas on any species
				of fish or wildlife or plant shall not be considered for any purpose in the
				implementation of this
				Act.
										.
							(2)Conforming amendmentThe table of contents in the first section
			 of the Endangered Species Act of 1973 (16 U.S.C. prec. 1531) is amended by
			 adding at the end the following:
								
									
										Sec. 18. Annual cost analysis
				by the Fish and Wildlife Service.
										Sec. 19. Prohibition of
				consideration of impact of greenhouse
				gas.
									
									.
							4137.Reissuance of
			 permits and leases
						(a)Environmental
			 Protection AgencyNot later than 30 days after the date of
			 enactment of this Act, the Administrator of the Environment Protection Agency
			 shall approve the specification of the areas described in the notice entitled
			 Final Determination of the Assistant Administrator for Water Pursuant to
			 Section 404(c) of the Clean Water Act Concerning the Spruce No. 1 Mine, Logan
			 County, WV (76 Fed. Reg. 3126; January 19. 2011), with no further
			 review or analysis.
						(b)Department of
			 the InteriorNot later than 30 days after the date of enactment
			 of this Act, the Secretary of the Interior shall issue or reissue, with no
			 further review or analysis, each lease for the production of oil or gas in the
			 State of Utah was cancelled during any of calendar years 2009 through
			 2011.
						4138.Central
			 Valley ProjectThe Act of
			 August 27, 1954 (68 Stat. 879, chapter 1012; 16 U.S.C. 695d et seq.) is amended
			 by adding at the end the following:
						
							9.Effect of
				biological opinionsNotwithstanding any other provision of law,
				in connection with the Central Valley Project, the Bureau of Reclamation and an
				agency of the State of California operating a water project in connection with
				the Project shall not restrict operations of an applicable project pursuant to
				any biological opinion issued under the Endangered Species Act of 1973 (16 U.S.C. 1531
				et seq.), if the restriction would result in a level of allocation of water
				that is less than the historical maximum level of allocation of water under the
				project.
							.
					4139.Beaufort Sea
			 oil drilling projectNot later
			 than 30 days after the date of enactment of this Act, the Administrator of the
			 Environmental Protection Agency shall issue a permit under the
			 Clean Air Act (42 U.S.C. 7401 et seq.)
			 to Shell Oil Company to permit the Company to drill for oil in the Beaufort
			 Sea, with no further review or analysis.
					4140.Environmental
			 legal feesSection 504 of
			 title 5, United States Code, is amended by adding at the end the
			 following:
						
							(g)Environmental
				legal feesNotwithstanding section 1304 of title 31, no award may
				be made under this section and no amounts may be obligated or expended from the
				Claims and Judgment Fund of the United States Treasury to pay any legal fees of
				an environmental nongovernmental organization related to an action that (with
				respect to the United States)—
								(1)prevents,
				terminates, or reduces access to or the production of—
									(A)energy;
									(B)a mineral
				resource;
									(C)water by
				agricultural producers;
									(D)a resource by
				commercial or recreational fishermen; or
									(E)grazing or timber
				production on Federal land;
									(2)diminishes the
				private property value of a property owner; or
								(3)eliminates or
				prevents 1 or more
				jobs.
								.
					IIJobs and Energy
			 Permitting Act
				4201.Short
			 titleThis title may be cited
			 as the Jobs and Energy Permitting Act.
				4202.Air quality
			 measurementSection 328(a)(1)
			 of the Clean Air Act (42 U.S.C. 7627(a)(1)) is amended in the second sentence
			 by inserting before the period at the end the following: , except that
			 any air quality impact of any OCS source shall be measured or modeled, as
			 appropriate, and determined solely with respect to the impacts in the
			 corresponding onshore area.
				4203.Outer
			 Continental Shelf sourceSection 328(a)(4) of the Clean Air Act (42
			 U.S.C. 7627(a)(4)) is amended—
					(1)in the matter preceding subparagraph (A),
			 by striking subsections (a) and (b) and inserting this
			 subsection and subsections (b) and (d); and
					(2)in subparagraph (C)—
						(A)by redesignating clauses (i) through (iii)
			 as subclauses (I) through (III), respectively, and by indenting the subclauses
			 appropriately;
						(B)by striking
			 The terms and inserting (i)
			 In general.—The
			 terms; and
						(C)by striking the
			 undesignated matter following subclause (III) (as redesignated by subparagraph
			 (A)) and inserting the following:
							
								(ii)OCS source
				activityAn OCS source activity includes platform and drill ship
				exploration, construction, development, production, processing, and
				transportation.
								(iii)EmissionsEmissions
				from any vessel servicing or associated with an OCS source, including emissions
				while at the OCS source or en route to or from the OCS source within 25 miles
				of the OCS source—
									(I)shall be
				considered direct emissions from the OCS source; but
									(II)shall not be
				subject to any emission control requirement applicable to the source under
				subpart 1 of part C of title I.
									(iv)Platform or
				drill ship explorationFor platform or drill ship exploration, an
				OCS source is established at the point in time when drilling commences at a
				location and ceases to exist when drilling activity ends at that location or is
				temporarily interrupted because the platform or drill ship relocates for
				weather or other
				reasons.
								.
						4204.PermitsSection 328 of the Clean Air Act (42 U.S.C.
			 7627) is amended by adding at the end the following:
					
						(d)Permit
				applicationIn the case of a completed application for a permit
				under this Act for platform or drill ship exploration for an OCS source—
							(1)final agency
				action (including any reconsideration of the issuance or denial of the permit)
				shall be taken not later than 180 days after the date of filing the completed
				application;
							(2)the Environmental
				Appeals Board of the Environmental Protection Agency shall have no authority to
				consider any matter relating to the consideration, issuance, or denial of the
				permit;
							(3)no administrative
				stay of the effectiveness of the permit may extend beyond the date that is 180
				days after the date of filing the completed application;
							(4)the final agency
				action shall be considered to be nationally applicable under section 307(b);
				and
							(5)judicial review
				of the final agency action shall be available only in accordance with section
				307(b) without additional administrative review or
				adjudication.
							.
				IIIAmerican Energy
			 and Western Jobs Act
				4301.Short
			 titleThis title may be cited
			 as the American Energy and Western Jobs Act.
				4302.Rescission of
			 certain instruction memorandaThe following are rescinded and shall have
			 no force or effect:
					(1)The Bureau of Land Management Instruction
			 Memorandum entitled Oil and Gas Leasing Reform—Land Use Planning and
			 Lease Parcel Reviews, numbered 2010–117, and dated May 17, 2010.
					(2)The Bureau of Land Management Instruction
			 Memorandum entitled Energy Policy Act Section 390 Categorical Exclusion
			 Policy Revision, numbered 2010–118, and dated May 17, 2010.
					(3)Secretarial Order
			 No. 3310 issued by the Secretary of the Interior on December 22, 2010.
					4303.Amendments to
			 the Mineral Leasing Act
					(a)Onshore oil and
			 gas lease issuance improvementSection 17(b)(1)(A) of the Mineral Leasing
			 Act (30 U.S.C. 226(b)(1)(A)) is amended in the seventh sentence, by striking
			 Leases shall be issued within 60 days following payment by the
			 successful bidder of the remainder of the bonus bid, if any, and the annual
			 rental for the first lease year and inserting The Secretary of
			 the Interior shall automatically issue a lease 60 days after the date of the
			 payment by the successful bidder of the remainder of the bonus bid, if any, and
			 the annual rental for the first lease year, unless the Secretary of the
			 Interior is able to issue the lease before that date. The filing of any protest
			 to the sale or issuance of a lease shall not extend the date by which the lease
			 is to be issued.
					(b)Judicial
			 reviewSection 17 of the
			 Mineral Leasing Act (30 U.S.C. 226) is amended by adding at the end the
			 following:
						
							(q)Judicial
				reviewAny action seeking judicial review of the adequacy of any
				program or site-specific environmental impact statement under section 102 of
				the National Environmental Policy Act of 1969 (42 U.S.C. 4332) concerning oil
				and gas leasing for onshore Federal land shall be barred unless the action is
				brought in the appropriate district court of the United States by the date that
				is 60 days after the date on which there is published in the Federal Register
				the notice of the availability of the environmental impact
				statement.
							.
					(c)Determination
			 of impact of proposed policy modificationsThe Mineral Leasing Act is amended by
			 inserting after section 37 (30 U.S.C. 193) the following:
						
							38.Determination
				of impact of proposed policy modifications
								(a)DefinitionsIn
				this section:
									(1)DepartmentThe
				term Department means the Department of the Interior.
									(2)SecretaryThe
				term Secretary means the Secretary of the Interior.
									(b)Duty of
				Secretary
									(1)In
				generalBefore the modification and implementation of any onshore
				oil or natural gas preleasing or leasing and development policy (as in effect
				as of January 1, 2010) or a policy relating to protecting the wilderness
				characteristics of public land, the Secretary shall—
										(A)complete an
				economic impact assessment in accordance with paragraph (2); and
										(B)issue a
				determination that the proposed policy modification would have the effects
				described in paragraph (2)(A).
										(2)RequirementsIn
				carrying out an assessment to determine the impact of a proposed policy
				modification described in paragraph (1), the Secretary shall—
										(A)in consultation
				with the appropriate officials of each State (including political subdivisions
				of the State) in which 1 or more parcels of land subject to oil and natural gas
				leasing are located and any other appropriate individuals or entities, as
				determined by the Secretary—
											(i)(I)carry out an economic
				analysis of the impact of the policy modification on oil- and natural
				gas-related employment opportunities and domestic reliance on foreign imports
				of petroleum resources; and
												(II)certify that the policy modification
				would not result in a detrimental impact on employment opportunities relating
				to oil- and natural gas-related development or contribute to an increase in the
				domestic use of imported petroleum resources; and
												(ii)carry out a
				policy assessment to determine the manner by which the policy modification
				would impact—
												(I)revenues from oil
				and natural gas receipts to the general fund of the Treasury, including a
				certification that the modification would, for the 10-year period beginning on
				the date of implementation of the modification, not contribute to an aggregate
				loss of oil and natural gas receipts; and
												(II)revenues to the
				treasury of each affected State that shares oil and natural gas receipts with
				the Federal Government, including a certification that the modification would,
				for the 10-year period beginning on the date of implementation of the
				modification, not contribute to an aggregate loss of oil and natural gas
				receipts; and
												(B)provide notice to
				the public of, and an opportunity to comment on, the policy modification in a
				manner consistent with subchapter II of chapter 5 and chapter 7 of title 5,
				United States Code (commonly known as the Administrative Procedure
				Act).
										.
					4304.Annual report
			 on revenues generated from multiple use of public land
					(a)Annual
			 reportAs part of the annual
			 agency budget, the Secretary of the Interior (acting through the Director of
			 the Bureau of Land Management) and the Secretary of Agriculture (acting through
			 the Chief of the Forest Service) shall submit an annual report detailing, for
			 each field office, the revenues generated by each use of public land.
					(b)InclusionsThe report shall include—
						(1)a line item for each use of public land,
			 including use for—
							(A)grazing;
							(B)recreation;
							(C)timber;
							(D)leasable
			 minerals, including a distinct accounting for each of oil, natural gas, coal,
			 and geothermal development;
							(E)locatable
			 minerals;
							(F)renewable energy
			 sources, including a distinct accounting for each of wind and solar
			 energy;
							(G)the sale of land;
			 and
							(H)transmission;
			 and
							(2)identification of
			 the total acres designated as wilderness, wilderness study areas, and wild
			 lands.
						(c)AvailabilityThe
			 Secretary of the Interior and the Secretary of Agriculture shall make the
			 report prepared under this section publicly available on the applicable agency
			 website.
					4305.Federal
			 onshore oil and natural gas production goal
					(a)In
			 generalThe Secretary of the
			 Interior shall establish a domestic strategic production goal for the
			 development of oil and natural gas managed by the Federal Government.
					(b)RequirementsIn establishing the goal under subsection
			 (a), the Secretary shall—
						(1)ensure that the
			 United States maintains or increases production of Federal onshore oil and
			 natural gas;
						(2)ensure that the
			 10-year production outlook for Federal onshore oil and natural gas be provided
			 annually;
						(3)examine steps to
			 streamline the permitting process to meet the goal;
						(4)include the goal
			 in each resource management plan; and
						(5)analyze each
			 proposed policy of the Department of the Interior for the potential impact of
			 the policy on achieving the goal before implementation of the policy.
						4306.Oil
			 shale
					(a)Additional
			 research and development lease salesNot later than 180 days
			 after the date of enactment of this Act, the Secretary of the Interior shall
			 hold a lease sale in which the Secretary of the Interior shall offer an
			 additional 10 parcels for lease for research, development, and demonstration of
			 oil shale resources in accordance with the terms offered in the solicitation of
			 bids for the leases described in the notice entitled “Potential for Oil Shale
			 Development; Call for Nominations—Oil Shale Research, Development, and
			 Demonstration (R, D, and D) Program” (74 Fed. Reg. 2611).
					(b)Application of
			 regulationsThe final rule entitled “Oil Shale
			 Management—General” (73 Fed. Reg. 69414), shall apply to all commercial leasing
			 for the management of federally owned oil shale and any associated minerals
			 located on Federal land.
					IVMining Jobs
			 Protection Act
				4401.Short
			 titleThis title may be cited
			 as the Mining Jobs Protection Act.
				4402.Permits for
			 dredged or fill materialSection 404 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1344) is amended by striking subsection (c) and
			 inserting the following:
					
						(c)Authority of
				Administrator To disapprove specifications
							(1)In
				generalThe Administrator, in accordance with this subsection,
				may prohibit the specification of any defined area as a disposal site, and may
				deny or restrict the use of any defined area for specification as a disposal
				site, in any case in which the Administrator determines, after notice and
				opportunity for public hearings and consultation with the Secretary, that the
				discharge of those materials into the area will have an unacceptable adverse
				effect on—
								(A)municipal water
				supplies;
								(B)shellfish beds
				and fishery areas (including spawning and breeding areas);
								(C)wildlife;
				or
								(D)recreational
				areas.
								(2)Deadline for
				action
								(A)In
				generalThe Administrator shall—
									(i)not later than 30
				days after the date on which the Administrator receives from the Secretary for
				review a specification proposed to be issued under subsection (a), provide
				notice to the Secretary of, and publish in the Federal Register, a description
				of any potential concerns of the Administrator with respect to the
				specification, including a list of measures required to fully address those
				concerns; and
									(ii)if the
				Administrator intends to disapprove a specification, not later than 60 days
				after the date on which the Administrator receives a proposed specification
				under subsection (a) from the Secretary, provide to the Secretary and the
				applicant, and publish in the Federal Register, a statement of disapproval of
				the specification pursuant to this subsection, including the reasons for the
				disapproval.
									(B)Failure to
				actIf the Administrator fails to take any action or meet any
				deadline described in subparagraph (A) with respect to a proposed
				specification, the Administrator shall have no further authority under this
				subsection to disapprove or prohibit issuance of the specification.
								(3)No retroactive
				disapproval
								(A)In
				generalThe authority of the Administrator to disapprove or
				prohibit issuance of a specification under this subsection—
									(i)terminates as of
				the date that is 60 days after the date on which the Administrator receives the
				proposed specification from the Secretary for review; and
									(ii)shall not be
				used with respect to any specification after issuance of the specification by
				the Secretary under subsection (a).
									(B)Specifications
				disapproved before date of enactmentIn any case in which, before
				the date of enactment of this subparagraph, the Administrator disapproved a
				specification under this subsection (as in effect on the day before the date of
				enactment of the Jobs Through Growth
				Act) after the specification was issued by the Secretary pursuant
				to subsection (a)—
									(i)the Secretary
				may—
										(I)reevaluate and
				reissue the specification after making appropriate modifications; or
										(II)elect not to
				reissue the specification; and
										(ii)the
				Administrator shall have no further authority to disapprove the modified
				specification or any reissuance of the specification.
									(C)FinalityAn
				election by the Secretary under subparagraph (B)(i) shall constitute final
				agency action.
								(4)ApplicabilityExcept
				as provided in paragraph (3), this subsection applies to each specification
				proposed to be issued under subsection (a) that is pending as of, or requested
				or filed on or after, the date of enactment of the
				Jobs Through Growth
				Act
							.
				4403.Review of
			 permitsSection 404(q) of the
			 Federal Water Pollution Control Act (33 U.S.C. 1344(q)) is amended—
					(1)in the first
			 sentence, by striking (q) Not later than and inserting the
			 following:
						
							(q)Agreements;
				higher review of permits
								(1)Agreements
									(A)In
				generalNot later than
									;
				
					(2)in the second
			 sentence, by striking Such agreements and inserting the
			 following:
						
							(B)DeadlineAgreements
				described in subparagraph (A)
							;
				and
					(3)by adding at the
			 end the following:
						
							(2)Higher review
				of permits
								(A)In
				generalSubject to subparagraph (C), before the Administrator or
				the head of another Federal agency requests that a permit proposed to be issued
				under this section receive a higher level of review by the Secretary, the
				Administrator or other head shall—
									(i)consult with the
				head of the State agency having jurisdiction over aquatic resources in each
				State in which activities under the requested permit would be carried out;
				and
									(ii)obtain official
				consent from the State agency (or, in the case of multiple States in which
				activities under the requested permit would be carried out, from each State
				agency) to designate areas covered or affected by the proposed permit as
				aquatic resources of national importance.
									(B)Failure to
				obtain consentIf the Administrator or the head of another
				Federal agency does not obtain State consent described in subparagraph (A) with
				respect to a permit proposed to be issued under this section, the Administrator
				or Federal agency may not proceed in seeking higher review of the
				permit.
								(C)Limitation on
				elevationsThe Administrator or the head of another Federal
				agency may request that a permit proposed to be issued under this section
				receive a higher level of review by the Secretary not more than once per
				permit.
								(D)Effective
				dateThis paragraph applies to permits for which applications are
				submitted under this section on or after January 1,
				2010.
								.
					VEnergy Tax
			 Prevention Act
				4501.Short
			 titleThis title may be cited
			 as the Energy Tax Prevention Act.
				4502.No regulation
			 of emissions of greenhouse gases
					(a)In
			 generalTitle III of the
			 Clean Air Act (42 U.S.C. 7601 et seq.) is amended by adding at the end the
			 following:
						
							330.No regulation
				of emissions of greenhouse gases
								(a)DefinitionIn
				this section, the term greenhouse gas means any of the
				following:
									(1)Water
				vapor.
									(2)Carbon
				dioxide.
									(3)Methane.
									(4)Nitrous
				oxide.
									(5)Sulfur
				hexafluoride.
									(6)Hydrofluorocarbons.
									(7)Perfluorocarbons.
									(8)Any other
				substance subject to, or proposed to be subject to, regulation, action, or
				consideration under this Act to address climate change.
									(b)Limitation on
				agency action
									(1)Limitation
										(A)In
				generalThe Administrator may not, under this Act, promulgate any
				regulation concerning, take action relating to, or take into consideration the
				emission of a greenhouse gas to address climate change.
										(B)Air pollutant
				definitionThe definition of the term air pollutant
				in section 302(g) does not include a greenhouse gas. Nothwithstanding the
				previous sentence, such definition may include a greenhouse gas for purposes of
				addressing concerns other than climate change.
										(2)ExceptionsParagraph
				(1) does not prohibit the following:
										(A)Notwithstanding
				paragraph (4)(B), implementation and enforcement of the rule entitled
				Light-Duty Vehicle Greenhouse Gas Emission Standards and Corporate
				Average Fuel Economy Standards (75 Fed. Reg. 25324 (May 7, 2010) and
				without further revision) and finalization, implementation, enforcement, and
				revision of the proposed rule entitled Greenhouse Gas Emissions
				Standards and Fuel Efficiency Standards for Medium- and Heavy-Duty Engines and
				Vehicles published at 75 Fed. Reg. 74152 (November 30, 2010).
										(B)Implementation
				and enforcement of section 211(o).
										(C)Statutorily
				authorized Federal research, development, and demonstration programs addressing
				climate change.
										(D)Implementation
				and enforcement of title VI to the extent such implementation or enforcement
				only involves one or more class I or class II substances (as such terms are
				defined in section 601).
										(E)Implementation
				and enforcement of section 821 (42 U.S.C. 7651k note) of Public Law 101–549
				(commonly referred to as the Clean Air Act Amendments of
				1990).
										(3)Inapplicability
				of provisionsNothing listed in paragraph (2) shall cause a
				greenhouse gas to be subject to part C of title I (relating to prevention of
				significant deterioration of air quality) or considered an air pollutant for
				purposes of title V (relating to air permits).
									(4)Certain prior
				agency actionsThe following rules, and actions (including any
				supplement or revision to such rules and actions) are repealed and shall have
				no legal effect:
										(A)Mandatory
				Reporting of Greenhouse Gases, published at 74 Fed. Reg. 56260 (October
				30, 2009).
										(B)Endangerment
				and Cause or Contribute Findings for Greenhouse Gases under section 202(a) of
				the Clean Air Act published at 74 Fed. Reg. 66496 (Dec. 15,
				2009).
										(C)Reconsideration
				of the Interpretation of Regulations That Determine Pollutants Covered by Clean
				Air Act Permitting Programs published at 75 Fed. Reg. 17004 (April 2,
				2010) and the memorandum from Stephen L. Johnson, Environmental Protection
				Agency (EPA) Administrator, to EPA Regional Administrators, concerning
				EPA’s Interpretation of Regulations that Determine Pollutants Covered by
				Federal Prevention of Significant Deterioration (PSD) Permit Program
				(Dec. 18, 2008).
										(D)Prevention
				of Significant Deterioration and Title V Greenhouse Gas Tailoring Rule,
				published at 75 Fed. Reg. 31514 (June 3, 2010).
										(E)Action To
				Ensure Authority To Issue Permits Under the Prevention of Significant
				Deterioration Program to Sources of Greenhouse Gas Emissions: Finding of
				Substantial Inadequacy and SIP Call, published at 75 Fed. Reg. 77698
				(December 13, 2010).
										(F)Action To
				Ensure Authority To Issue Permits Under the Prevention of Significant
				Deterioration Program to Sources of Greenhouse Gas Emissions: Finding of
				Failure to Submit State Implementation Plan Revisions Required for Greenhouse
				Gases, published at 75 Fed. Reg. 81874 (December 29, 2010).
										(G)Action To
				Ensure Authority To Issue Permits Under the Prevention of Significant
				Deterioration Program to Sources of Greenhouse Gas Emissions: Federal
				Implementation Plan, published at 75 Fed. Reg. 82246 (December 30,
				2010).
										(H)Action To
				Ensure Authority To Implement Title V Permitting Programs Under the Greenhouse
				Gas Tailoring Rule, published at 75 Fed. Reg. 82254 (December 30,
				2010).
										(I)Determinations
				Concerning Need for Error Correction, Partial Approval and Partial Disapproval,
				and Federal Implementation Plan Regarding Texas Prevention of Significant
				Deterioration Program, published at 75 Fed. Reg. 82430 (December 30,
				2010).
										(J)Limitation
				of Approval of Prevention of Significant Deterioration Provisions Concerning
				Greenhouse Gas Emitting-Sources in State Implementation Plans; Final
				Rule, published at 75 Fed. Reg. 82536 (December 30, 2010).
										(K)Determinations
				Concerning Need for Error Correction, Partial Approval and Partial Disapproval,
				and Federal Implementation Plan Regarding Texas Prevention of Significant
				Deterioration Program; Proposed Rule, published at 75 Fed. Reg. 82365
				(December 30, 2010).
										(L)Except for action
				listed in paragraph (2), any other Federal action under this Act occurring
				before the date of enactment of this section that applies a stationary source
				permitting requirement or an emissions standard for a greenhouse gas to address
				climate change.
										(5)State
				action
										(A)No
				limitationThis section does not limit or otherwise affect the
				authority of a State to adopt, amend, enforce, or repeal State laws and
				regulations pertaining to the emission of a greenhouse gas.
										(B)Exception
											(i)RuleNotwithstanding
				subparagraph (A), any provision described in clause (ii)—
												(I)is not federally
				enforceable;
												(II)is not deemed to
				be a part of Federal law; and
												(III)is deemed to be
				stricken from the plan described in clause (ii)(I) or the program or permit
				described in clause (ii)(II), as applicable.
												(ii)Provisions
				definedFor purposes of clause (i), the term
				provision means any provision that—
												(I)is contained in a
				State implementation plan under section 110 and authorizes or requires a
				limitation on, or imposes a permit requirement for, the emission of a
				greenhouse gas to address climate change; or
												(II)is part of an
				operating permit program under title V, or a permit issued pursuant to title V,
				and authorizes or requires a limitation on the emission of a greenhouse gas to
				address climate change.
												(C)Action by
				AdministratorThe Administrator may not approve or make federally
				enforceable any provision described in subparagraph
				(B)(ii).
										.
					4503.Preserving
			 one national standard for automobilesSection 209(b) of the Clean Air Act (42
			 U.S.C. 7543) is amended by adding at the end the following:
					
						(4)With respect to
				standards for emissions of greenhouse gases (as defined in section 330) for
				model year 2017 or any subsequent model year for new motor vehicles and new
				motor vehicle engines—
							(A)the Administrator
				may not waive application of subsection (a); and
							(B)no waiver granted
				prior to the date of enactment of this paragraph may be considered to waive the
				application of subsection
				(a).
							.
				VIRepeal
			 Restrictions on Government Use of Domestic Alternative Fuels
				4601.Repeal of
			 unnecessary barrier to domestic fuel productionSection 526 of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17142) is repealed.
				VIIPublic Lands
			 Job Creation Act
				4701.Short
			 titleThis title may be cited
			 as the Public Lands Job Creation
			 Act.
				4702.Review of
			 certain Federal Register NoticesIf, by the date that is 45 days after the
			 date on which a State Bureau of Land Management office has submitted a Federal
			 Register notice to the Washington, DC, office of the Bureau of Land Management
			 for Department of Interior review, the review has not been completed—
					(1)the notice shall consider to be approved;
			 and
					(2)the State Bureau of Land Management office
			 shall immediately forward the notice to the Federal Register for
			 publication.
					EExport
			 promotion
			5001.Short
			 titleThis division may be
			 cited as the Creating American Jobs
			 through Exports Act of 2011.
			5002.Renewal of
			 trade promotion authority
				(a)In
			 generalSection 2103 of the
			 Bipartisan Trade Promotion Authority Act of 2002 (19 U.S.C. 3803) is
			 amended—
					(1)in subsection
			 (a)(1), by striking subparagraph (A) and inserting the following:
						
							(A)may enter into
				trade agreements with foreign countries—
								(i)on and after the
				date of the enactment of the Creating
				American Jobs through Exports Act of 2011 and before June 1,
				2013; or
								(ii)on and after
				June 1, 2013, and before December 31, 2013, if trade authorities procedures are
				extended under subsection (c); and
								;
				
					(2)in subsection
			 (b)(1), by striking subparagraph (C) and inserting the following:
						
							(C)The President may enter into a trade
				agreement under this paragraph—
								(i)on and after the date of the
				enactment of the Creating American Jobs
				through Exports Act of 2011 and before June 1, 2013; or
								(ii)on and after June 1, 2013, and
				before December 31, 2013, if trade authorities procedures are extended under
				subsection (c).
								;
				and
					(3)in subsection
			 (c)—
						(A)in paragraph
			 (1)—
							(i)in
			 subparagraph (A), by striking before July 1, 2005 and inserting
			 on and after the date of the enactment of the
			 Creating American Jobs through Exports Act of
			 2011 and before June 1, 2013; and
							(ii)in
			 subparagraph (B)—
								(I)in the matter
			 preceding clause (i), by striking after June 30, 2005, and before July
			 1, 2007 and inserting on or after June 1, 2013, and before
			 December 31, 2013; and
								(II)in clause (ii),
			 by striking July 1, 2005 and inserting June 1,
			 2013;
								(B)in paragraph (2),
			 in the matter preceding subparagraph (A), by striking April 1,
			 2005 and inserting March 1, 2013;
						(C)in paragraph
			 (3)—
							(i)in
			 subparagraph (A), in the matter preceding clause (i), by striking June
			 1, 2005 and inserting May 1, 2013; and
							(ii)in
			 subparagraph (B)—
								(I)by striking
			 June 1, 2005 and inserting May 1, 2013;
			 and
								(II)by striking
			 the date of enactment of this Act and inserting the date
			 of the enactment of the Creating American
			 Jobs through Exports Act of 2011; and
								(D)in paragraph (5),
			 by striking June 30, 2005 each place it appears and inserting
			 May 31, 2013.
						(b)Treatment of
			 the Trans-Pacific Partnership Agreement and certain other
			 agreementsSection 2106 of
			 the Bipartisan Trade Promotion Authority Act of 2002 (19 U.S.C. 3806) is
			 amended—
					(1)in subsection (a)—
						(A)in paragraph (1), by striking the comma at
			 the end and inserting , or;
						(B)by striking paragraphs (2), (3), and (4)
			 and inserting the following:
							
								(2)establishes a Trans-Pacific
				Partnership,
								;
				and
						(C)in the flush text
			 at the end, by striking the date of the enactment of this Act
			 and inserting the date of the enactment of the
			 Creating American Jobs through Exports Act of
			 2011; and
						(2)in subsection
			 (b)(2), in the matter preceding subparagraph (A), by striking the
			 enactment of this Act and inserting the date of the enactment of
			 the Creating American Jobs through Exports
			 Act of 2011.
					5003.Modification
			 of standard for provisions that may be included in implementing
			 billsSection 2103(b) of the
			 Bipartisan Trade Promotion Authority Act of 2002 (19 U.S.C. 3803(b)), as
			 amended by section 5002(a), is further amended in paragraph (3)(B) by striking
			 clause (ii) and inserting the following:
				
					(ii)provisions that
				are necessary to the implementation and enforcement of such trade
				agreement.
					.
			
	
		October 18, 2011
		Read the second time and placed on the
		  calendar
	
